 DAVIS WHOLESALE CO.DavisWholesale Co., Inc.andFood StoreEmployees Union Local#347, Amalga-mated Meat Cutters and Butcher Workmenof North America,AFL-CIO. Case 9-CA-3839.June 12, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 3, 1967, Trial Examiner Robert E.Mullin issued his Decision in this proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices, and recommended thatallegations of the complaint pertaining thereto bedismissed. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision, which includedsupporting arguments, and the Charging Party filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the cross-exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Davis WholesaleCo., Inc., Culloden,West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: Upon a chargefiledon February 9, 1966, by the Union, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 9 (Cincinnati, Ohio), issued acomplaintdatedMarch 31, 1966, and an amendedcomplaint and notice of hearing dated April 25, 1966. Onmotion of the General Counsel, the latter complaint wasfurther amended after the hearing opened. The amendedcomplaint,with its amendments, alleged that the165 No. 40297Respondent violated Section 8(a)(1) and (3) of the Act. TheRespondent duly filed an answer and an amended answerto the aforesaid amended complaint. In these answers theRespondent conceded certain facts with respect to itsbusiness operations but denied the commission of anyunfair labor practices.Pursuant to due notice, a hearing was held inHuntington,West Virginia, before me which extendedfrom June 13 to July 7, 1966. All parties appeared at thehearing with counsel and were given full opportunity toexamine and cross-examine witnesses, to introducerelevant evidence, to argue orally after presenting theirevidence, and to file briefs. The parties waived oralargument.Variousmotions to dismiss, made by theRespondent, are disposed of as appears hereinafter in thisDecision. On October 17, 1966, the final date set for thesubmission of briefs, the General Counsel and theCharging Party filed comprehensive briefs which havebeen fully considered.On October 26, 1966, theRespondent submitted a "Memorandum on behalf ofDavis Wholesale Co., Inc." Although filed belatedly, thismemorandum has also been considered by me.'At the outset of the hearing and at various timesthroughout the trial of this matter, the General Counseland the Respondent moved to consolidate the instant casewith Case 9-CB-1281, in which the Employer is theCharging Party and the Union herein is the Respondent.This motion was consistently and with great force andvigor opposed by counsel for the Union. Numerousarguments in support of this opposition were advanced.Most compelling was the contention of counsel for theUnion that a consolidated proceeding would impose anintolerable burden on the Union since this would requirethat its counsel simultaneously represent a client that inthe same proceeding was both the accused and theaccuser, on the one hand compelled to cooperate fully withthe General Counsel in the presentation of the CA caseand, on the other hand, in fairness to the client, compelled,as to issues in the CB matter, to maintain an arms-lengthattitude in relation to that same General Counsel.Upon aconsideration of these issues, as well as the commitmentof the Union that it would be ready for trial in the CBmatter immediately upon the conclusion of the CAhearing, I denied the motion to consolidate.2Upon the entire record in the case, including the briefsand memoranda of the parties, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a West Virginia corporation, has beenengaged at all times material herein at Huntington andCulloden, West Virginia, in the sale of wholesale groceryitems.During the 12 months preceding the originalhearing, a representative period, it had a direct outflow ofproducts,in interstatecommerce, valued in excess of'Otherissues raised in connectionwith the filing of thismemorandum have been discussedinfn3,of the TrialExaminer'sDecision inDavisWholesaleCo , Inc ,Cases9-CA-3599 and 3742, issuedthis date2On October 17, 1966, the General Counsel fileda motion tocorrect thetranscript in certain particularsOn November 3,1966,1 issued an order correcting the transcript,copies of whichwere servedon all the partiesand one copy of which wasplaced inthe exhibit fileof this case 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000 which were sold and shipped directly from itswarehouses in West Virginia, to points outside the State.Upon the foregoing facts, the Respondent concedes, and 1find, that DavisWholesale Co., Inc., is engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDFood Store Employees Union Local #347, AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, herein called Union or Charging Party, is alabor organization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsInDavisWholesale Co., Inc.,Cases 9-CA-3599 and3742, both of which were heard before me, and the TrialExaminer's Decision in which is issued this date, it wasfound,inter alga,that:(1)All employees employed by the Respondent at itsplace of business in Culloden, West Virginia, excludingsalesmen, office clericals, guards, professional employeesand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.(2)At all times since May 17, 1965, the Union has beenthe exclusive representative of all the employees in theaforesaid unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.(3)By failing and refusing at all times since May 19,1965, to bargain collectively with the Union as theexclusive representative of the employees in the aforesaidunit, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.In that same Decision I further found that theRespondent, during the period from May throughNovember 1965, had discriminated in regard to the hireand tenure of various named employees, in violation ofSection 8(a)(3) of the Act, and had engaged in additionalconduct which interfered with, restrained, and coerced theemployees within the meaning of Section 8(a)(1) of the Act.The issues in Case 9-CA-3839, the instant matter, coverthe period from November 1965 to the date of the hearinginmid-summer 1966. It is alleged by the General Counselthat, as a result of the Respondent's continuing refusal torecognize the Union as the majority representative of theemployees, a strike called in December 1965 was an unfairlabor practice strike, and that the Respondent's refusal toreinstate the strikers upon its termination in April 1966was in violationof Section 8(a)(3) of the Act.B.The Union's Renewed Request for Recognition Prior tothe StrikeThe Respondent has consistently refused to recognizeor bargain with the Union on the ground that until theiAll datesduring the months ofNovemberand December arein 1965 unless otherwise indicated,all dates during the months ofJanuary through July are in 1966 unless otherwise indicated'Gunnoe testified that on several occasions when he extendedthe invitation for such a meeting, Respondent's president toldGunnoe"you'll never get a damn union contract out of me "LewisDavis denied having made this comment His denial of theprofanitywhich Gunnoeattributed to him was convincing On theother hand,Davis readily conceded that he had consistentlyrejected all proffers to meet with Gunnoeor any of theother unionrepresentativesMoreover,on cross-examination,when askedlatterwon an election, the Company was under noobligation to treat with it as the majority representative.membership at the Davis plant The leadership discussedthe unsuccessful efforts which the Union had made to getrecognition from the Company and sought a vote on thequestion of whether a strike should be authorized. Ofapproximately 32 members present, all except 1 voted toauthorize a strike.Thereafter, Sherwood M. Spencer, secretary-treasurerof Local#347, renewed his efforts to secure a conferencewith the Respondent. About November 29, in a telephoneconversation with Lewis Davis, president of the Company,Spencer suggested that they meet and discuss recognitionand bargaining so that a strike could be avoided. Davis toldhim that this would be useless, that all such discussionwould have to be had with Attorney John E. Jenkins, Jr.,counsel for the Respondent. About December 6, Spencertelephoned Davis to renew his request for a conference.The latter declined to engage in any discussion and oncemore referred him to Attorney Jenkins. The following day,Spencer telephoned Jenkins to request a meeting. Thelatter informed him that the Respondent would meet withthe Union only after it had wonan election.On December 8, 1965, the strike began. At various timesduring the ensuing weeks, Woodrow Gunnoe,a businessagent for the Union,suggested to Davis that they meet fora discussion of the differences between the employer andtheemployees.Ineach instance this proffer wasdeclined.4InaletterdatedDecember 21, 1965,Commissioner Lawrence Barker, of the Department ofLabor for the State of West Virginia, wrote theRespondent to offer the services of that department inmediating the dispute between the Company and theUnion. This letter was never answered. At the hearing,Davis testified that he never made any response to theletter "because we didn't consider we had a Union. Wehave never had an election."C.The StrikeAs noted earlier, the strike began on December 8, 1965.It continued until the following April. On April 4, 1966,Spencer sent a telegram to the Respondent wherein thestrikers made an unconditional offer to return to work andtheUnion renewed its request for recognition andbargainingon behalf of all the employees in theappropriateunit.On the morning of April 7, 28strikers," accompaniedbyBusinessAgentGunnoe,appearedatthewarehouse entrance and soughtreinstatement. They were met by Thurman Johnson, vicepresident of the Respondent and superintendent of thewarehouse. The latter told the strikers to write their namesand addresses on a sheet of paper and stated that all thoseforwhom the Company had jobs would be contacted.Gunnoe testified that when asked whether the Respondentwould take the strikers back in the order of seniority,whether, notwithstanding the fact that there had been no election,the Respondent would acknowledge the Union's majority, bargainwith it, and sign a contract,Davis replied with an emphatic, "No,sirGunnoe testified that three additional strikers not presentwere Alfred Maynor and Lindsey Finley, both of whom were illthat day, and Harold Duffer, whom the Union had been unable tocontact on the morning in question Gunnoe testified that, inaddition to the last named,therewere also other strikingemployees whom the Union had not been able to reach However,he never specified the names of any strikers in that category DAVIS WHOLESALE CO.Johnsonreplied, "Gunnoe,I'm not goingto take themback today. In fact, they don't have jobs any more here,but if we need any of them we'll notify them by mail."Johnson denied that he ever stated that the Companywould never take the strikers back, but in other respectsthere was no substantial conflict between his account andthatof the General Counsel's witnesses as to whatoccurred on the morning that the returning strikers soughtreinstatement.In fact, none of the striking employees has ever beenreemployed. In a letter, dated April 7 and sent to each ofthe strikers, the Respondent stated:Your offer to return to work today is acknowledged.You left work voluntarily about December 8, 1965,and in order to carry on and preserve the company'soperation, you have been permanently replaced.Because of the violence, threats and other unlawfulacts committed and/or conspired to, you will not bereinstated.Johnson testified that the decision to discharge all of thestrikers was reached on April 7 during a conference whichhe had with President Davis and Attorney Jenkins. Hetestified that at thismeeting there was little or nodiscussion of each individual striker, but instead only ageneral discussion of the violence which had occurredduring the walkout. Johnson testified that the returningstrikerswere treated as "a group and discharged as agroup."Whereas the Respondent contended that the strikerswere not reinstated at the termination of the strikebecause of alleged misconduct and picket line violence,the General Council alleged that the strikers were in factdischarged at the outset of the work stoppage for havingexercised the right to strike. To the evidence in connectionwith this issue we will now turn.It is apparent from the record that from the time thewalkout began the strikers were no longer kept on the rollsof the Company as employees. As to this issue, Johnsontestified, "When they went on strike they walked off theirjob and quit . .. I think we referred to them as employeesthat had quitLewis Davis testified that by December 30he took the position that all those persons who were onstrike were no longer working for the Company and hadquit their employment.'Itwas equally apparent from other evidence that theCompany took this attitude from the very outset of thestrike.Prior to the walkout all of the employees werecovered by a group hospitalization insurance plan.Monthlypremiumsfor this insurance were deducted fromthe pay of each employee at the beginning of each month.On December 8, and on the very afternoon that the strikebegan, the wife of Lindsey Finley, one of the strikers, washospitalized for emergency treatment and remained in aHuntington hospital for several days. Pearl Atkins,medical records supervisor for the Cabell-HuntingtonHospital, testified that although the hospital bill for thispatient was sent to Davis Wholesale for transmittal to theinsurance company, it has never been paid.MaxineMcGinnis, secretary to Lewis Davis, conceded that thepremium for hospitalization insurance through the monthof December had been withheld from Finley's pay, as wellas that of all other strikers,at the beginning of that month."Later Johnson stated, "As far as I am concerned when a manwalks off and leaves his job when there is plenty of work there forhimthey have quit "7The Respondent's payroll records were regularly kept on a 2-299Notwithstanding this fact,Mrs.McGinnis,who wasresponsible for handling all hospital claims for theRespondent, testified that when the bill for Mrs. Finleyarrived at the Company, she never forwarded it to theinsurance carrier. Mrs. McGinnis conceded that she didnot do so because she took for granted that the patient'shusband had quit the employ of Davis Wholesale as soonas he went out on strike. She also testified that in the latterpart of December a letter was sent to all the strikersnotifying them that they would have to make their ownarrangements for the continuance of any hospitalizationinsurance coverage they had previously had as employeesof the Company prior to the strike.Keith Tomblin, one of the employees who subsequentlywent on strike, testified that about November 23, 1965, hehad a conversation with Thurman Johnson during whichthe impending strike was discussed. According toTomblin, Johnson told him that if he went on strike "withthe boys ... I was fired and that I would never work againfor Davis Wholesale...." Johnson testified that he hadhad a conversation with the employee on the day inquestion, that it had occurred after Tomblin had askedthat he give him a ride home from the warehouse and thatthe strike issue had been mentioned. According toJohnson, however, he had refused to be drawn into thediscussion and in response to the employee's questions onthe matter he had urged that Tomblin, who was a youngman, solicit the advice of his own father, rather thanJohnson. Tomblin and Johnson were related, throughmarriage, to one another. Later in this Decision, it willappear that, as to various incidents which occurred duringthe strike, I place little credence in the testimony of theemployee Tomblin. On the other hand, as to this particularincident I conclude that it occurred substantially as theemployee testified, and that Johnson did predict that thosewho went on strike would be discharged and never againwork for the Company.Several of the strikers testified as to conversationswhich they allegedly had with Lewis Davis after the strikebegan. James Belcher testified that about 5 p.m. onDecember 8, while he and the other strikers were gatherednear the warehouse entrance, Davis appeared and startedto take down the names of those who had on picket signs.According to Belcher, when he jestingly asked Davis if hewanted his name, the plant president replied, "I knowyour name quite well, Belcher, and you are all fired." Thissame witness testified that on the evening of the next day,he and several other strikers were again on the picket linewhen Davis came out to where they were. According toBelcher, there was an exchange of conversation during thecourse of which he suggested that the plant president wasresponsible for the employee walkout. Belcher testifiedthat after he had said this, Davis told him "you no longerwork for me, youare allfired." According to Belcher, hethen stated that at the conclusion of the strike he wantedto return to work at the warehouse, but Davis told him"you will not come back to work here for me or for noone." Three other strikers, Gary Bias, Thomas Templeton,and Dennis Holley, testified as to another conversation hadwith the plant president about December 10. According toHolley, Davis told them that they "were fired the day wewalked out the gate on strike." Bias testified that Davisweek basis,with the first pay period in December 1965 extendingfrom December5 to 18 For thestrikerswho walked out onDecember 8, however, a special payroll record was preparedwhichended with the date the strike began 300DECISIONSOF NATIONALLABOR RELATIONS BOARDasked him how long he had worked at the warehouse andwhen he replied, the Respondent's president commented,"Well, if I knew then what I know now you never wouldhave worked for me ... none of you ... will ever work forme again." Templeton corroborated the testimony of hisfellowstrikers.Leonard Cremeans, another striker,testified that about December 11, Davis had spoken toseveral of the pickets and referred to all the bonus moneythat they would lose by not working. According toCremeans, when one of the other pickets said "that's allright we will make it up when we get our union in," Davisreplied, "You will never work for me. I fired you the dayyou all left." Ronald Skaggs, one of the union businessagents,testified that about December 13, while in thevicinity of the picket line near the warehouse gate, he hada conversation with Lewis Davis, during the course ofwhich he urged that the companymanagementsit down atthe bargaining table and ask the men then on strike whatthey wanted. According to Skaggs, Davis' reply to thissuggestion was the remark ". . . these men have had theirlastwith Davis Wholesale Company ... I have told youonce and I will tell you all again that you are all fired...."Thomas Templeton testified as to another incident whichoccurred about December 21. This was at the Valley FoodDiscount Service, a store in Charleston, West Virginia,that was one of the Company's customers. Templeton andseveral other strikers arrived at this site during the courseof their ambulatory picketing on the day in question.According to Templeton, while he and the other picketswere engaged in conversation with the store manager, Mr.Davis and several others arrived. Templeton testified thaton entering the store, Davis declared to the store manager"don't pay ... attention to these boys, they are no longermy employees. They were fired when they went out onstrike."Victor Howard, operator and manager of the ValleyFood Discount Service, testified that he could not recallhaving heard Davis say anything about having fired any ofthe employees. President Davis generally denied that hehad ever told any of the strikers that he was fired and hespecifically denied many of the comments to that effectwhich the strikers attributed to him." On the other hand,Skaggs' testimony related above, was never denied.Whereas, as will appear later herein, I found much ofDavis' testimony credible, as to this particular series ofincidents, all of which occured early in the strike, Iconclude that the testimony of employees Belcher, Bias,Templeton,Holley,Cremeans, and Business AgentSkaggs is the more convincing. For this reason, I concludeand find that, on or about the dates mentioned above,Lewis Davis did tell the strikers that all of them were firedat thetimethey went on strike.D.The Allegationsof Interference,Restraint, andCoercion,Findings and Conclusions With Respect TheretoThe General Counsel alleged that the Respondentengaged in extensive 8(a)(1) violations during the earlydays of the strike.Much of the testimony offered in thisconnection involved the alleged action and conduct ofLewis Davis.Subparagraph 5(a) of the complaint alleged that aboutDecember 9, 1965, andatvarious timesthereafterPresident Davis interfered with peaceful picketing byharassing the pickets with vile and abusive language andalso by using his automobile to block the picket area at thewarehouse entrance. Subparagraph 5(c) of the complaintalleged that about December 21, 1965, Lewis Davis andDonald Davis, the latter being secretary-treasurer of theRespondent, threatened a business agent of the Union andthat Donald Davis urged the nonstrikers to knock a cameraout of the hand of the business agent and assault him.BusinessAgent Gunnoe testified that during the monthof December, Davis frequently called the pickets "damnedCommunists," "bastards," "sons-of-bitches," and usedvarious other profane epithets to characterize them. PaulChristian, one of the strikers testified that early in thestrike he was with a group of pickets whom Davis beratedwith several of the foregoing expletives. Keith Tomblintestified that while he was picketing at the warehouseentranceduringmid-December,Davisused similarlanguage in upbraidingthepickets.JohnValentinetestified as to several incidents when, as a picket, he wasthe alleged object of profane taunts from the companypresident.Wellington Breed, another striker, testified thatDavis was constantly cursing and maligning the picketswith a stream of profanity.Lewis Davis denied that he had ever called any of thestrikers a Communist, and further denied that he had evercalled any man a "son-of-a-bitch" or that he had ever usedany of the other profanity which the above-namedemployees attributed to him. This denial was completelyconvincing to me, whereas the testimony of the strikers inthis connection was not, Valentine and Breed being thetwo most incredible of all those who testified on thissubject.The testimony with respect to the alleged blockage ofthe picket line concerned an incident which occurredabout December 21 at the Huntington warehouse.The Respondent's Huntington warehouse, scene of mostof the incidents which figure in this case,`' is a large brickstructure, over 300 feet long and somewhat narrower inwidth. The office entrance to the building is at one cornerand overlooks a rather narrow street which extends alongthat side of the building. There is no curb or sidewalk onthis street. Prior to the strike the employees customarilyparked along this street and parallel to the building. Somealso parked in front of the office door and around thecorner of the warehouse along which side a railroad trackextends for the use of railcars that serve the warehousereceiving department. During the period in question, therewas a large parking area at the rear of the building wherethe Company kept its numerous trucks when they werenot in use. This lot was enclosed by a high chain fence.For several weeks after the strike began, the nonstrikingemployees, supervisors, and company officials kept theircars on the fenced-in truck parking lot at the rear of thewherehouse.On December 20, the Circuit Court forCabell County, West Virginia, issued an injunctive decreewhich banned violence of all kinds in the dispute betweenthe Respondent and the Charging Party, severely limitedthe number of pickets who could be on the picket line at" In addition to those incidents which have been outlinedabove, a number of other strikers testified as to similar incidentsin which Davis allegedly stated that they had been fired as soon asthey went on strike Among these strikers were Wellington Breed,Keith Tomblin, John Valentine, and Clifford Sword Although thetestimony of these employees was generally corroborative of thetestimony of other strikers that is set forth above, it is not reliedon here' In the fall and winter of 1965-1966 the Respondent had underconstruction a new warehouse in Culloden,West Virginia, some25 miles from Huntington In April 1966 the Company moved allof its operations to the site of this new facility DAVIS WHOLESALE CO.any one time,defined theareathat could be used for thispurpose, and established numerous other strictures on theUnion's picketing activities in and around thestrike-boundwarehouse.After the entry oftheaforesaid injunction, thenonstrikingemployees of Davis resumed parking outsidethe fenced-in lotand LewisDavis resumedthe practice ofparking his car in frontof the office door.The General Counseland the Union endeavored toestablish that the manner inwhich PresidentDavis parkedhiscar,in the period subsequenttoDecember 20,constituted a deliberateefforton his part toblock thepatrollingof thepicketswho, bythe injunctivedecree,were confinedto the publicstreet.BusinessAgent Gunnoetestified that on December 21, Davis parked his car nearthe officeentrance and at such an angle thatit protrudedinto the streetand blockedthe pickets from getting bywithout moving further into the street.He testified thatwhen he askedLewisDavis to movehis car, thecompanypresidentrefused to do so. According to Gunnoe, thefollowing sequenceof eventsthereuponensued: Afterhaving failed to induceLewisDavistomove his car,Gunnoe telephonedtheHuntingtonpolice.Gunnoethereafter proceededto take motion picturesof the sceneand, as he was doing so,LewisDavis,DonaldDavis, andseveral others emergedfromthe companyoffice. DonaldDavis and a number of those with him advanced onGunnoe andDonald Davis stated,"Let's knock the . .camera outof hishand"atwhich instant Donald Davismade a swinging motionat Gunnoe. At this point, Gunnoeretreated across the street to escape being assaulted.Fromthe testimonyof the General Counsel's witnesses,it is apparent that Davis'car was parked withinonly a fewfeet of the officeentrance to the building, andextended nomore than a short distance into the street.LeonardCremeans, one of the strikers,testified that Davis' car waswithin5 to 6 feet of the office doorto the buildingand JohnValentine testifiedthat it waswithin 3 feet of the wall ofthe warehouse. Clifford Sword,another striker,testifiedthat the rear of the car did notextend more than3 or 4 feetinto the street.From the pictures receivedin evidence andfrom the viewof the premiseswhich I had at theconclusionof thehearing, itis difficult to understand howthe car couldhave beenparkedmuchcloser to thebuilding.LewisDavis testified,credibly andwithoutcontradiction,that the manner inwhich he parked on theday in question was the same as he had been doingfor over6 years priorto the strike.His testimony in this regard wascorroborated by Estil Loftis, oneof the strikers and anemployee ofseveral years' standing,who conceded oncross-examinationthatprior to the strike Davis hadconsistentlyparkedhis car in this same positionin front ofthe office door.HaroldDamron, the patrolmanwho responded toGunnoe's call to theHuntingtonPoliceDepartment, was awitness for the Respondent.Officer Damron testified thatGunnoe requested that he order the removal of the carwhich Gunnoeassertedwas blockingthe street and thepicket line. Accordingto Damron,afterhe examined thelocation of the car withrespectto the street, he toldGunnoethat the car was not blocking the streetand thatno ordinance was beingviolated.Damron testified thatwhilehe waspresent at the scene,LewisDavis and severalothers came out of thecompany officeand that Gunnoebegan taking pictures of them.He furthertestified that301thereafter he did notsee anyone make a move or athreatening gesturetoward Gunnoe andthat the latter leftthe scenebefore he did.LewisDavis and Donald Davis denied that any threatswere made to Gunnoe at this time and that no assault orattempted assault was made uponhim byDonald Davis oranyone else.Donald Davis,in particular,was a crediblewitness as to the incident.His account was completelyconvincing to me, whereasthat of Gunnoewas not.Furthermore,the accountof thelatter was not confirmedor corroborated by the motionpictures which he took andthe filmwhichwas received in evidence.In view of theforegoing conclusions as to the testimony offered on thisincident,I findthat neither Donald Davis nor any otherrepresentativeof theRespondent engaged in any assaultor attempted assault on BusinessAgentGunnoe in themannerthathe testified.Further,inview of theuncontradicted testimonythat formany years prior to thestrike LewisDavishad parkedhis car in the same positionin frontof the officedoor ashe did on theday in question, Iconclude that thereis no substance to the charge that hisresumptionof that practice afterDecember 20 constitutedinterference or restraintof the pickets.Finally, I conclude that LewisDavis did not harass thepicketswithvile,profane,and abusive language.Therefore,I shall recommend that subparagraphs 5(a) and(c) of the complaint he dismissed.The complaint also alleged in subparagraphs5(d) and (e)thataboutDecember21,LewisDavisdrovehisautomobileso recklesslyas to endanger the lives of twobusiness agentswho were withunion pickets then engagedin picketinga grocerystorein Culloden,a nearby town,and that aboutDecember28, Davisdrovehis automobilein such a manner as to endanger the lives of two strikersthen engaged in picketingthe warehousein Huntington.BusinessAgentGunnoe testifiedthataboutDecember21 "' he and BusinessAgent JackBrooks werewith a group ofstrikerswho had establisheda picket lineat the entranceto Sovine Brothers Grocery in Culloden.According to Gunnoe, he and Brooks werein charge of agroup of strikers who werethen engaged in what hedescribedas "informational picketing" of the SovineGrocery, whilea Davistruckwas unloading merchandise.Gunnoe testifiedthatas he and Brookswere standing nearthe store,LewisDavis camein off the highway andat greatspeed drovehis automobile between themso that both he(Gunnoe) and Brooks had toleap inorderto avoid beingstruck.According to Gunnoe,as soon as Davis parked hiscar heturned to them and declared,"You sons-of-bitches,if you don'tgetout of my way,Iam goingto kill you."James Gibson, one of the pickets,testified as to thisincidentand gave some testimonywhich partiallycorroboratedthatof Gunnoeas to the manner in whichDavis' car entered the parking lot. He alsotestified thatneither Gunnoenor Brooks was grazedor touched byDavis' car.Moreover, Gibson didnot testify that he heardthe threatening statementwhich Gunnoe attributed toDavis.BusinessAgentBrooks was never called as awitness and no explanationwas ever offered for hisabsence from the hearing.LewisDavis testifiedthat the onlyoccasion that he wasat Sovine's when there were pickets in the vicinity was onDecember23, thaton that occasionGunnoe,Brooks, andseveral other pickets were around the store as hedrove onto the parking lot, but that at no time did he ever come"' In one pretrial affidavit,however,he had averred that thedate in question was December 23 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose to either Gunnoe or Brooks with his automobile.Davis denied that he had ever attempted to hit either of thebusiness agents and he denied the threats which Gunnoeattributed to him. Davis' testimony was corroborated bythat of Bernard C. McGinnis who was a passenger inDavis' car at the time.Gunnoe's testimony as to the incident was notpersuasive. It was in partial conflict with an affidavit hehad given prior to the hearing and no element of theaccount which he gave as to the manner in which both heand Brooks were allegedly endangered had any air ofconviction about it. The testimony of both Davis andMcGinnis, on the other hand, was credible. Accordingly, Ishall recommend that subparagraph 5(d) of the complaintbe dismissed.In support of subparagraph 5(e) of the complaint, theGeneral Counsel called Roy Lewis and John Valentine.Both of these witnesses were strikers. According to Lewis,at a date shortly after the injunction was entered,'' he andValentine were on picket duty outside the warehouseentrance when Lewis Davis was about to get into his carand called out to Lewis ". . . get the hell out of the road orhewould run over me." Lewis testified that theRespondent's president then entered his car, and, as Davisdrove off, the car came within a foot of hitting him. Lewisconceded, however, that the car did not touch him in anyway. Valentine testified in partial corroboration of Lewis'account as to the proximity of the car to Lewis when Daviswas leaving the area, but he gave no testimony incorroboration of the threat which Lewis attributed to theplant president. Davis testified that he could recall no suchincident as that related by Lewis and he denied everhaving made any threat to run down Lewis or any otherpicket during the course of the strike.Iconclude, based on my observation of the witnessesand an examination of their testimony, that the account ofLewis and Valentine was totally unreliable and incredible.For that reason, I conclude and find that there is nosubstantialevidence to support the allegation insubparagraph 5(e) in the complaint and that said allegationshould be dismissed.Subparagraph 5(f) of the complaint alleged that aboutDecember 28, Lewis Davis kicked the automobile of astriking employee and damaged "the fender, paint, andgrill." The car involved was that of Clifford Sword, one ofthe strikers. Although the tenor of this allegation attributesnothing less than an attempt at malicious destruction tothe company president, even the testimony of Sword, theGeneral Counsel's sole witness on this issue, does not bearthis out. According to the latter, on or about the aforesaiddate, and when his car was at a parking lot near thewarehouse, he saw Davis and Johnson examining his carand that at one point Davis kicked the side of the car andthen the license plate. Both the company president andthewarehouse superintendent testified as to the visitwhich they made to the parking lot on this date. Accordingto Johnson, he and Davis went there on this occasion forthe express purpose of inspecting Sword's car becausethey suspected that it had been used earlier that week torun one of the nonstrikers off the road. Both Johnson and" The injunctive decree was entered on December 20Valentine fixed the date of the incident as about December 2312This employee is also known in the record as Eura DelanoKeenan" At the conclusion of the hearing, counsel for the Respondentstated that he would seek leave to secure a deposition fromDavis denied that the car was kicked or damaged in anyway during the course of their examination. Here, again, Iconclude that there is no substantial evidence to supportthe allegation in paragraph 5(f) of the complaint, assumingarguendothat, if true, the aforesaid allegation sets forth anunfair labor practice.There remains for disposition, only subparagraph 5(b) ofthe complaint, wherein it is alleged that Thurman Johnsontold an employee that if he went out on strike with the restof the employees, he would be fired and never again workfortheRespondent.Asfoundearlier,herein,Superintendent Johnson did make such a statement toKeith Tomblin about November 23. That statement was, ofcourse, coercive and its utterance by the warehousesuperintendent constituted a violation of Section 8(a)(1) ofthe Act.E The Allegations as to Delano Keenan and PaulChristian; Findings and Conclusions With Respect Thereto1.Delano Keenan' 'On December 8, 1965, Keenan, an employee in thewarehouse, was suspended, allegedly for making threatsagainst a fellow employee, one Robert Peterson.Lewis Davis testified that Peterson reported to him thatinaconversationwithKeenan in which Petersonexpressed his opposition to a strike, Keenan told the latterthat he would not be able to work if he went through aunion picket line. Davis testified that he and ThurmanJohnson thereupon called both Peterson and Keenan tothe company office, where they interrogated them as to thecircumstances in which the alleged threat had beenuttered.According to Davis, during this conference,Keenan conceded that he told Peterson that the latterwould not be able to work if he came through the picketline. Johnson testified that at this confrontation Petersontold them that Keenan had stated that if he attempted tocross the picket line he would never be able to work.According to Johnson, Keenan at first denied having madeany such remarks, but when Peterson repeated thesubstance of the alleged conversation, Keenan saidnothing.At the hearing Keenan testified that, during theconference in the warehouse office, Peterson accused himof having threatened to beat him up if he crossed thepicket line. According to Keenan, he denied having saidthis to Peterson and told Davis that all he had actually saidwas that "it was a sorry thing for him (Peterson) to crossthe picket line."Peterson did not testify at the hearing. On December 9,the day after the above-described meeting in the companyoffice,he left the Respondent's employ for militaryservice. At the time of the hearing he was reportedly onAt the end of the meeting with Keenan and Peterson,Davis announced that Keenan would be suspended for 1week, effective immediately.14Keenan was not a persuasive witness on his own behalfat the present hearing. It is likely that his denials at themeeting in the plant office were no more convincing to thePeterson However, no such motion was ever submitted to me" Both Davis and Johnson testified that the suspension was for1week, and that Keenan was to remain off work until 7 a in onDecember 16 Although Keenan testified that lie was notified thatthe suspension was for 2 weeks, his testimony in this connectionwas obviously in error DAVIS WHOLESALE CO.company officials.In any event,I conclude that during theconference with Davis and Johnson,Keenan did noteffectively deny the accusation by his coworker that hehad threatened to beat him up or render him unable towork if Peterson crossed the picket line. Such conduct asthat attributed by Peterson to Keenan is not protectedconcerted activity.ContinentalWoven Label Company,Incorporated,160 NLRB 1430;Burns Garage,Inc.,148NLRB 363,368;cf.N.L.R.B. v. Tennessee Coach Company,191F.2d546, 548, 550(C.A. 6).The realquestion,however, is whether the discipline meted out to Keenanwas motivated by his union activity,or represented,instead, no more than a normal exercise of managerialsupervisiondesigned tomaintainharmony in thewarehouse.Elsewhere in this Decision,it is found that theRespondent had a strong antiunion animus. It is likely thatthis had some bearing on the Respondent's disposition ofthematter.On the other hand,Keenan was not adistinguished leader of the organizational movement in theRespondent'swarehouse.In the original cases(DavisWholesale Co.,Inc.,Cases9-CA-3599 and 3742),he wasidentified only as a union card signer, but not in any otherway, and he was never called to the stand as a witness. Norwas any evidence offered in the record of this case toestablish that,as of the morning of December 8, themanagement had reason to identify him as one of the unionleaders. Had President Davis, in this instance,dischargedKeenan for the conduct in question,an antiunionmotivation might be more discernible.Here, in contrastwith dismissal,the employee received a comparativelymild punishment.Consequently,Iconclude that theGeneral Counsel failed to sustain his burden in thismatter. Having found that the General Counsel has notproved by a preponderance of the evidence that Keenan'ssuspensionwas discriminatorilymotivated,Ishallrecommend that the allegation to this effect in paragraph 6of the complaint be dismissed.2.Paul ChristianChristian was a truckdriver in the Respondent's employ.When the strike began he did not join in the walkoutimmediately.Instead he remained on the job until theweekend after the strike started. On December 13,however, he joined his fellow employees who were onstrike and appeared out in front of the plant with a picketsign.According to Christian, about 8 a.m. that morning,LewisDavis was near the parking lot entrance and, onseeinghim, stated, "Paul, I didn't think you would do it.You know you are fired along with the rest of them."Christian's testimony was corroborated by that of JamesBelcher and Delano Keenan. Whereas Keenan was at notime an impressive witness, the account of both Christianand Belcher as to this incident was credible. Lewis Davis,on the other hand, denied ever having had the allegedconversation with Christian and averred that he did noteven know the employee by sight, much less on such termsthat would have led him to address Christian by his firstname as the employee himself testified. Davis also deniedthat Christian was ever, in fact, dischargedEarlier in this Decision I found that Lewis Davis haddeclared to many of the strikers during the early days ofthewalkout that they had all been fired by the15Templeton testified that he was called into Davis' office onNovember 9 Cremeans testified that his conversation with theRespondent'spresidentoccurred about that same day orNovember B Davis did not fix a date with respect to any303Respondent.Whereas Davis denied that he had anyrecollection of ever having recognized Christian at thetime of the walkout, this testimony was somewhatimplausible. Throughout the record there is evidence thatDavis made a practice of getting to know the employees inthe warehouse and that he knew and addressed many ofthem by their first names. Christian had been an employeefrom September 1965. Immediately after the strike beganheundoubtedly received some attention from themanagement for having stayed on the job rather thanimmediately joining the strikers. Consequently, I concludethat by December 13, when Christian appeared on thepicket line, his identity was known to the companypresident and that the conversation in question occurredsubstantially as Christian testified. It is evident, and I find,that the statement by Davis to Christian could only beconstrued to mean that the employee had been dischargedfor striking. Since a dismissal for this reason is plainly aviolation of the Act, I further conclude that by this conducton the part of the company president as to Christian, theRespondent violated Section 8(a)(3) of the ActN.L.R.B. v.Greensboro Coca Cola Bottling Company,180 F.2d 840,844 (C.A. 4);Home Beneficial Life Insurance Company v.N.L.R.B.,159 F.2d 280, 285 (C.A. 4), cert. denied 332 U.S.758.F.TheIssuesWith Respect to the Strike, Discharge of theStrikers and Refusalto ReinstateThem, Conclusions WithRespect TheretoLeonard Cremeans and Thomas Templeton testifiedthat during the early part of November each was calledinto the office of Lewis Davis and while there the companypresident presented their bonus checks. This was inkeeping with a practice which Davis followed in his annualdistribution of employee bonuses from the company profit-sharing plan. As these employees met separately with thecompany president in November, however, according toCremeans and Templeton, Davis warned each of them asto what would happen if he joined the other employees intaking what Davis described as a "vacation." Cremeanstestified thatwhen Davis handed him his check, theRespondent's president told him, "Leonard, I hear you aregoing to take a vacation and ... I want to give you a littlemoney to take it on ... I got the feeling it's going to be along one." According to Cremeans, when he protested thathe had no plans for any vacation, Davis concluded theconversation with the admonition, "Well, you got a job aslong as you know how to take care of it. If you no longerknow how to take care of it I will get somebody out on thestreet that can." Templeton testified that when Davispresented the bonus check to him, the Respondent'spresident stated that he had heard that Templetonplanned to take a vacation and then went on to say, "Iwant to tell you that you have a job as long as you take careof it, but if you plan on taking a vacation with the rest ofthe boys you have just lost your job ... we plan onoperatingDavisWholesale regardless of what theemployees [do]."Lewis Davis conceded that he had spoken to theseemployees at the time he presented their bonus checks,but he denied that he had engaged in any such discussionabout vacations as they attributed to him.'' This denial,conversation with Templeton, but lie testified that his discussionwith Cremeans took place on November 30 As to the date of themeeting between Cremeans and Davis, the recollection of thelatter wasprobably themore accurate 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, was not as credible as the completely franktestimony of the employees recited above. I conclude thatthe conversations occurred substantially as Cremeans andTempleton testified.As found earlier, on November 14 the Union held ameeting of its membership at the Davis WholesaleCompany and those present voted overwhelmingly toauthorize a strike. The knowledge of this action probablybecame common knowledge soon thereafter. In any event,on December 8, Davis sent a letter to all employees andtheir families in which he stated that the Union hadinsistedthat the Company recognize it. Then, after adiscussion of the Respondent's position with respect tothis demand, he concluded with the statement "We expecta strike shortly and we are ready for it."In his conversations with Cremeans and Templetonduring the month of November, Davis raised the prospectof theirgoing ona "vacation" which might "be a long one"and admonished them that if they planned on taking sucha "vacation with the rest of the boys you have just lost yourjob...." This was in keeping with the prediction that VicePresident Johnsonmade to employee Tomblin onNovember 23 when Tomblin was warned that if he "wentout on strike with the boys ... [he] was fired and ...would never workagainfor Davis Wholesale...." Whenthe strike began on December 8, President Davis promptlyinformed the strikers "you are all fired" and declared thatnone of them "will ever work for me again." Later whenPaulChristianbelatedlyjoinedthestrikersonDecember 13, after having remained on the job for severaldays after the walkout began, Davis told him "you knowyou are firedalongwith the rest of them." Thus wasfulfilled the prophecy voiced earlier by both Davis andJohnson that those who went on strike would bedischarged. It is apparent from this background, thestatements of President Davis to the pickets, the refusal ofMrs. McGinnis to process Finley's hospitalization claim,and the disposition of the payroll as to those who went onstrike, that the Respondent terminated all those whojoined in the walkout on December 8, 1965, and thereafter,for having gone on strike. Thiswas a manifestviolation ofSection 8(a)(3) of the Act and I so find.N.L.R.B. v. MackayRadio & Telegraph Co.,304 U.S. 333, 345, 347;N.L.R.B. v.Clearfield Cheese Co.,213 F.2d 70, 74-75 (C.A. 3);GreatSouthern Trucking Co. v. N.L.R.B.,127 F.2d 180, 186-187(C.A. 4),cert.denied 317 U.S. 652;Editorial"ElImparcial" Inc. v. N.L.R.B.,278 F.2d 184, 187 (C.A. 1).16The General Counsel and the Union alleged that thewalkout, which began on the afternoon of December 8 andlasted until April 7, was caused and prolonged by theRespondent's unfair labor practices and that, for thisreason,itwas an unfair labor practice strike. This isdenied by the Respondent, according to whom the strikewas purely economic in character.As noted above, in my earlier Decision, it was found thatthe Respondent unlawfully refused to bargain with theUnion on May 19, 1965, and that this unlawful refusal torecognize and bargain with the employees' majorityrepresentativewas never remedied in the monthsthereafter. Early in December 1965, and on the eve of thestrike, when Spencer, on behalf of the Union, endeavoredto securea meetingwith themanagementhe was referredby Lewis Davis to the Respondent's attorney. The latterdeclined to meet for any purpose other than to discuss anelection. This offer, of course, in nomannersatisfied theEmployer's duty to bargain under Section 8(a)(5) of theAct. 17 By December, and over 6 months after the Unionhad achieved the status of majority representative, theCompany was still rejecting all overtures for recognitionand bargaining.This course of conduct frequentlyprecipitates such employee unrest that a strike ensues.When this happens,it iswell settled that the resultingwalkoutis an unfairlabor practice strike and that, on itstermination, the strikers are entitled to reinstatementregardless of whether replacements have been hired totake their jobs.Mastro Plastics Corp. v. N.L.R.B.,350 U.S.270, 278;N.L.R.B. v. American Aggregate Company,305F.2d 559, 562-563 (C.A. 5). On the record in this case, Iconclude and find that the strike here involved resultedfrom the Respondent's rejection of the principles ofcollective bargaining, as manifested by its continuingunlawful refusal to recognize the Union's majorityrepresentative status and by the campaign of interference,restraint, and coercion, which characterized its conduct inthe period immediately prior to the walkout. Accordingly,the work stoppage herein issuemust be and is found tohave been an unfair labor practice strike from itsinception.Moreover, since the Respondent's officialsspurned every attefnpt which the union representativesmade to meet with them from the outset of the strike andPresident Davis told many of the strikers that they hadbeen discharged from thetimethey walked out of thewarehouse, it is equally clear that the Company'scontinuing refusal to fulfill its statutory obligation to meetwith the employees'bargaining agent,coupled with thedischarges and threats of discharge voiced by PresidentDavis to the strikers, caused a prolongation of the workstoppage. For these reasons, the employees who joined inthe walkout were unfair labor practice strikers, entitled,upon application, to reinstatement regardless of whetherthey had been replaced. The Respondent's refusal toreemploy the strikers on and after April 7, 1966, when theyunconditionally sought reinstatement, or even to discussthismatter with the Union, was a violation of Section8(a)(3) of the Act. I so find.16The parties stipulated that the 29 following namedemployees joined in the strike on December 8, 1965, NorrisAdkins, O'Neal Adkins, Ottie Adkins,JamesBelcher, Gary Bias,LarryBlankenship,Jarrell Bowyer, Wellington Breed,LeonardCremeans, Kelsey Elkins, Lindsey Finley, James Gibson, DennisHolley,William Huffman, Dave Johnson, Delano Keenan, RoyLewis, Emil Loftis, Estil Loftis, John Lucas, Alfred Maynor,RonnieNapier,WilliamPack,CliffordSword,ThomasTempleton, Keith Tomblin, John Valentine, Homer Ward, andDonald WattsTo thislistmust be added the name of HaroldDuffer.Whereas, the Respondent would not stipulate that Dufferwas one of the strikers, counsel for the Company conceded thatDuffer quit working on December 8 and was later seen on thepicket line Duffer himself credibly testified that he joined in thewalkout on that date along with the rest of the strikers I concludethat Duffer was one of the strikers from the outset of the walkoutLater in this Decision, it is also found that the names of LowellDamron and Fred Rood must be added to the list of those onwhose behalf the Union sought reinstatementII N L.R.B v Loren A Decker d/b/a Decker Truck Lines,296F 2d 338, 341 (C.A8), N.L.R B v Trtmfit of California,211 F 2d206, 209 (C.A9), N.L R B. v Dahlstrom Metallic Door Company,112 F 2d 756, 757 (C.A 2), Snow & Sons, 134 NLRB 709, 710-711,enfd 308 F 2d 687 (C A 9) DAVIS WHOLESALE CO.305G. The AllegedMisconductof the Strikers; FindingsandGallimore's testimony was credible and it was in no wayConclusionsWithRespect Theretodenied or contradicted.1.The strikers as to whom specific charges were asserteda.James BelcherThomas Ball and Thurman Green, two of thenonstrikers,iatestifiedthataboutDecember 9,when driving a company truck and about a block from thewarehouse, they were accosted by two pickets, JamesBelcher and Thomas Templeton. According to Ball,Belcher castigated the two of them with various epithetsand concluded his remarks with the statement ". . . if wedon't get you all we will get your wives." Green testifiedthat during this meeting Belcher pointed out to him thatwhereas Ball was with him then, ". . . He won't be withyou all the time ... If we don't get you, we will get yourwives." The testimony of Ball and Green was not denied orcontradicted by Belcher. Although the latter testified atthe outset of the hearing, he was not recalledin rebuttal.Ball and Green were crediblewitnesses as tothe aboveincident. I SWilliam Jones, a nonstriker, testified that during theweek of December 12 he was working near the warehouseplatform when Belcher and several other strikers were onpicket duty outside the entrance, and Business AgentGunnoe was nearby. According to Jones, in an obviousreference to the location of Jones' home which was somedistance away and out in the country, Belcher called out tohim on this occasion, "Jones ... You know you have onlyone way in on that ridge and one way out.... It looks tome like I am going to have to come out there and stompyou in the mud of that ridge." Jones' testimony wascredibleandinnoway denied or contradicted byBelcher.L°Belcher was involved in another incident shortly beforethe end of December. Several of the nonstrikers lived at arooming house some distance from the plant. MelvinGallimore, one of these employees, testified that about6:30 p.m. on December 29 or 30, he and three othernonstrikers'' were about to leave for work on their shift.Pursuant to a practice which they were following duringthat period, one of them telephoned the warehouse to askthatsome of the company officials provide themtransportation to the plant. President Lewis Davis,Foreman Ed Frazier, and several others arrived to bringGallimore and the others to work. As the latter were aboutto leave their rooming house, a group of strikers, whichincluded Belcher and John Valentine, gathered outside onthe sidewalk.When the nonstrikers began to leave thehouse, the strikers closed in on them and, according toGallimore,Belcher struck him with his fist severelyenough to cause him to stumble and fall. No further blowswere struck, however, and the nonstrikers reached thewaitingcarswithoutbeingassaultedany further.b.James GibsonFrank Meehling, a nonstriker, testified concerning anincident which occurred about the middle of January atBrotherton's Super Market in Charleston, West Virginia,when Meehling was engaged in making a delivery at thatstore.According to the employee, several pickets,including James Gibson, had followed his truck andsurrounded the vehicle when he began to unload.Meehling testified that Gibson asked him ". . . how I wouldlike to go home and find my mother in a wooden box or nottomake it home and stuff like that or the truck could bewrecked and he kept wanting to know where the next stopwas and I told him I couldn't tell him." Meehling furthertestified that later that same day at Swann's Grocery,another market, Gibson, in the company of several otherpickets, asked him how would he like to get beaten up.Gibson testified that he was at Brotherton's Market ononly one occasion, and that he could not recall ever havingbeen at Swann's. He denied that he had ever at anytimethreatened, or abused, the driver with any of the tauntswhich Meehling attributed to him. In connection with thisincidentMeehling was not as persuasive a witness asGibson. Under the circumstances here present, I concludethat Gibson's denial is more credible than the testimony ofMeehling recited above.c.JohnValentineJames Stanley and Edward Layman, two nonstrikers,testifiedtoanincidentwhichoccurredaboutDecember 10. According to thesewitnesses,when theyleft the warehousein their separate automobiles,shortlyafter 10 p.m. thatevening,they were pursued by a carwhich Clifford Swordwas driving.According to Stanleyand Layman, Sword cut around ahead of them and haltedabruptly. After this occurred, they managed to get aroundSword again, but the latter thereupon drove up behindStanley's car and collided with it from the rear. Theaccident occurred about two blocks from the warehouseand after it happened, Sword drove off. Thereafter,however,a groupof pickets gathered around the cars.Included inthis group wereBusinessAgent Gunnoe andJohn Valentine.While Stanley and Layman were stopped at the scene,Gunnoe spoke to them and endeavored to persuade themto join the strikers on the picketline. In the meantime,however, Valentine, who was nearby, used a knife topuncture the right rear tire on Stanley's car. Gunnoeconceded that he had been at the scene, but testified thathe hadseen notires cut or punctured. Valentine did notappear to rebut the testimony of Layman and Stanley. Inhis testimony, Gunnoe endeavored to establish that the"Asthis term is used herein, it refers only to nonstrikingemployeesof the Respondent.is Green's father operated a grocery store and was one of theRespondent's customers. According to Green, during the aboveconversation, Templeton said to him, "Iam going toget yourDad " Templeton denied ever having talked with Green anddenied making any threats about doinganythingeither to Green'sfather or to his wife Green's testimonyas to this last issue was notas convincingas thatwhich he gave in corroborationof Ball Inaddition, thestatementwhich he attributed to Templeton did notappear in a pretrial affidavit which he gave concerning thisincident For this reason,I conclude that Templeton's denial thathe ever made this statement,as set out above, should be credited"Jones testified that after this incident he started carrying arifle in his car on the way to and from work According to Jones,on one occasion during this period,he stored his weapon in theIBM room at the warehouse,where it was visible to many of theemployees and supervisors, but that none of the latter ever spoketo him about carrying a firearm into the building21Viz, James Gallimore, Charles Gallimore, and Keith Porter 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual whom the strikers had identified as Valentinewas, in fact, another picket who had never been a Davisemployee. His testimony in this connection, however, wastransparent and evasive for, notwithstanding the greatparticularitywithwhichhedescribed the allegedcounterpart of Valentine, Gunnoe asserted that he couldnot recall the names of other strikers who were at thescene. Since Layman and Stanley were credible witnessesand their testimony as to Valentine stands unrefuted in therecord, I conclude that this incident occurred substantiallyas they described it."Thomas Ball and Melvin Holstein, truckdriver andhelper, respectively, and both nonstrikers, testified as toanother incident which occurred about January 28 atPaul'sGrocery in Coal Mountain,WestVirginia.According to these witnesses, on making deliveries thatday their truck was followed by a car of pickets whichincluded Valentine, Ottie Adkins, Paul Christian, JamesGibson, and John Lucas. On arriving at Paul's Grocery,the pickets surrounded the truck as Ball and Holsteinbegan to unload the customer's order. Ball, the driver, hadtheorder invoices and cash receipts from earliercustomers at which they had stopped that day in a backpocket of his clothing. As Ball was starting to carry somemerchandise into the store, Valentine put his hand inBall's rear pocket and asked where his money was. Ballpushed Valentine's hand away, demanded that he be leftalone, and turned back to his work. It was undenied thatValentine thereupon struck Ball in the back with a blow ofsuch severity that the latter fell to the ground. Balltestified thatwhen he regained his feet, Valentinethreatened that if Ball swore out a warrant for him "thenext time ... he [Valentine] would take a piece of wood to[him]." The testimony of Ball and Holstein as to thisincident was credible, uncontradicted, and undenied.Holsteinalsotestifiedthaton the morning ofFebruary 3, while he and two other nonstrikers wereapproaching the plant on their way to work, Valentine, inthe company of six to seven other pickets, announced that"they wasn't going to let us go in to work." When Holsteinand his coworkers began to run, Valentine and severalothers pursued them. At that point, according to Holstein,Lewis Davis happened to be driving by and stopped to letthem in his car and thereafter take them into thewarehouse. Holstein's testimony as to this incident wascredible and undenied.On February 12, there occurred another incident whichtwo witnesses attributed to Valentine. Paul Morrison, atruckdriver, and Larry Hill, his helper, testified that onthis occasion they were in their truck and stopped at an22 Layman also testified that on this occasion ThomasTempleton was one of the pickets at the scene and thatTempleton told him that"if I went back out on the truck theymight not know me when I got back home.you are liable tohave a bad accident . I might not be able to be home forChristmas."Templeton denied that he had been present onthe occasion in question and he denied that he ever had aconversationwith Layman It is my conclusion that in thisinstance Templeton was more credible than Layman'3 Thomas Gray also testified to another incident involving JohnValentine and Thomas Templeton, as well as a number of otherpickets and Business Agent Ronald Skaggs. According to Gray,this occurred on January 27, 1966, and dunng the course of itTempleton yelled a threat at him and Valentine struck him in theface In its rebuttal,the Charging Union made an offer of proof inintersection less than two blocks from the warehouse,when John Valentine appeared. According to MorrisonandHill,Valentinecomplained to them that thenonstrikers on the night shift had vandalized his father'scar. At this point he was on the left side of the truck, butthen he walked to the rear and a few seconds laterreappeared on the other side of the Davis vehicle. Aninstant before he was seen on the right side, a brick washurled from the rear of the truck and broke through theright window on the cab. Both Morrison and Hill concededthat they had not actually seen Valentine throw the brick.Hill, however, testified that as Valentine reappeared onthe right side of the truck, he saw Valentine's arm comedown in a motion such as it would make after throwingsomething. Morrison likewise testified that he witnessedthis same sight through the right rear view mirror on thecab. The only witness produced by the Charging Party onthis issue was one Helen Gheen. The latter operated asmall restaurant near the warehouse and Valentine wasone of her frequent patrons. She testified that on themorning in question he was near the Davis truck when shecalled to him and he waved back to her just as he camearound the back of the vehicle. Whereas she testified as tothe details of this particular matter with great specificityon direct examination, on cross-examination it was obviousthat most of her account was contrived and totally lackingin any credibility. On the other hand, both Morrison andHillwere credible and from their testimony and thepresent state of the record I infer that Valentine was theone who hurled the brick through their truck window 2"dClifford SwordWitnesses for the Respondent testified to severalincidents involving the activities of Clifford Sword duringthe course of the strike.Herman McCallister and William Jones, two of thenonstrikers, testified that as they were driving away fromthe warehouse on the afternoon of December 11, Sword,who was then on the picket line, had a brick in his hand. Afew seconds later a brick was thrown at the car. WhereasJones conceded that he did not see Sword throw the brick,McCallister credibly testified that he witnessed Sword'sactual hurling of the brick at their car.Donald Cummings testified that while going to workabout 6:30 a.m. on a morning in the latter part ofDecember, he identified Sword among the pickets.According to Cummings, as he neared the warehouseentrance,Sword swung a club at him and warnedCummings as the latter sought to avoid being struck thathe "better not look up."question-and-answer form through witnesses Templeton andSkaggs Upon reconsideration of the original ruling made in thisconnection I conclude that the testimony of both Templeton andSkaggs in this regard should be, and it hereby is, received Bothtestified that the incident to which Gray testified had occurred onMay 27,rather than January 27 In this connection, the testimonyof both Templeton and Skaggs as to the date in question was morepersuasive It is my conclusion that Gray was confused as to thedate and that the incident about which he testified actuallyoccurred on May 27 Since at that point the strike had beenterminatedand both Valentine and Templeton had already beendenied reinstatement,allegedly for misconduct dunng the strike,Ideem irrelevant and will not consider testimony as to eventswhich occurred subsequent to April 7, 1966, when the strikerssought reinstatement DAVIS WHOLESALE CO.Thomas Gray and Larry Hill testified to an incidentwhichoccurredabout2weeks after the strikebegan'24 while they were working as truckdriver andhelper, respectively, on one of the Davis delivery trucks.According to these witnesses, as they were proceedingalong ahighway near Milton, West Virginia, a car drivenby James Gibson, in which Clifford Sword and KeithTomblin were passengers, pulled off to the side andparked on the berm. Both Gray and Hill testified that, asthey drove by this parked vehicle, Sword helda pistol inhis hand and pointed it at them. Gibson and Tomblin werecalled as rebuttal witnesses and both testified that Sworddid not have a gun while in the car with them. Swordhimself, althoughawitnessearly in the case, did notappear as a rebuttal witness. Thus, the testimony as to thefirst two incidents described above is uncontradicted andundenied. As to the third and last occurrence, the denialsof Gibson and Tomblin on the question as to whetherSword had a gun in the car were not persuasive. Neitherone was completely frank in his testimony on this matter.On the other hand, Gray and Hill were credible. On thebasis of their testimony, and because of the lack ofcredence in the testimony of Gibson and Tomblin, as wellas the failure of Sword to appear and testify on this matter,I conclude that, as Gray and Hill testified, on the day inquestion Sword did point a pistol at them, or what clearlyappeared to be a pistol, and that he did this while engagedinwhat was generally described throughout the case asambulatory picketing.e.Delano Keenan and Wellington BreedJohn Merritt and Ernest Ferguson were two nonstrikerswho, during the early part of the dispute, made deliveriesin one of the company trucks. They testified as to anincident which occurred about 8:30 p.m. on December 13.Merrittwas driving the truck and Ferguson wasaccompanying him in the right-hand seat of the cab.According to these witnesses, as they were about 1-1/2miles from the warehouse and proceeding along a streetthat is a busy one-way thoroughfare in the city ofHuntington, an automobile pulled up along the left side ofthe truck. Merritt testified that when he first noticed thecar he saw that Delano Keenan was sitting in the rightfront seat and that Keenan was rolling down the right frontwindow. According to Merritt, while doing this, Keenanleaned backward in the seat and the hand of the driverreached across in front of Keenan. Merritt testified that atthat point he heard a sharp report which sounded like apistol shot, whereupona smallhole appeared in the leftfront window of the Davis truck and splinters of glass flewabout the interior of the cab. Immediately after thisoccurred, the car in which Keenan was riding sped pastMerritt's truck but a short distance down the street it24 Although Hill testified that this incident occurred early inFebruary, three otherwitnessesinvolved (Gray, Tomblin, andGibson) testified that it took place in December and about 2 weeksafter the onset of the strike25Mrs Green did not know Keenan at the time he appeared atherdoorShe identified him, however, at the hearing,unmistakably and beyond question At the outset of the hearing Igranted a motion that all witnesses be exluded from the hearingroom Certain exceptions were made as to particular witnesses,one of those being Keenan,on the ground that he was named inthe complaint as a dischargee For some time thereafter Keenanappeared at the hearing each day and dutifully remainedthroughout the proceedings Mrs Green appeared as a witness onthe morning of the eighth day She testified that she arrived at the307became congested in the traffic. Thereupon, the driverbacked up for a distance of half a block and thendisappeared from view, via a side street, at the nearestintersection.Merritt'swristwas cut by the flying glass, but notseriously. Ferguson, on the other hand, had a splinter ofglass in his eye and had to proceed to a nearby hospital foremergency treatment and to have it removed. FergusoncorroboratedMerritt'stestimonyaboutKeenan.According to Ferguson, he first noticed Keenan as thelatterwas in the act of rolling down the car window.Ferguson also witnessed the arm of what appeared to bethe driver reach across in front of Keenanan instantbefore he (Ferguson) heard a sound like that of a pistol,followed immediately by the shower of glass splinters thatfilled the cab of the truck. Neither Merritt nor Fergusoncould identify the driver of the automobile, and both ofthem frankly conceded that they did not see a gun in thatcar.Wellington Breed appeared as a rebuttal witness andadmitted that he was the driver of the car involved in thisincident.Keenan was not called in rebuttal. On directexamination Breed denied that he had participated in theshooting of any gun or other weapon from his automobileon that occasion. Even on direct examination this witnesswas arrogant and incredible. On cross-examination,however, his testimony was totally lacking in anysemblance of plausibility. Most particularly was this trueof his attemptsto explainhis conduct immediately afterthe Davis truck window was shattered, when his bizarredriving behavior plainly gave the impression that as thedriver of the car in question he was attempting to make afast getaway from the scene.Both Merritt and Ferguson were credible witnesses. Onthe basis of their testimony, I conclude that this incidentoccurred substantially as they testified. Furthermore, it ismy conclusion that the damage to the glass in the Davistruck and the resultinginjuries,minor in the case ofMerritt, but considerably more serious in the case ofFerguson, resulted when an object was thrown, hurled, orshot from the car in which Keenan was riding and Breedwas driving.f.Delano KeenanThe wife of one of the nonstrikers testified that early inthe strike Keenan came to her home and there voiced athreat about her husband's safety. Thus, Connie Green,thewife of Thurman Green, one of the nonstrikers,testified that on December 9, Keenan,'' accompanied byan individual whom she did not know, arrived at herapartment. According to Mrs. Green, Keenan told her thathe did not want to see her husband get hurt by continuingtowork. She testified that when she suggested that hercourthouse in the company of Thurman Johnson and Mrs EthelDavis, wife of Lewis Davis According to Mrs Green, as sheawaited the opening of the hearing, she noticed in the corridoroutside the courtroom the same individual who had called at herapartment on December 9 She testified that Thurman Johnsonidentified this individual to her as Delano Keenan Mrs Davis,when called to the stand, also testified that while with Mrs Green,she, too, had seen this individual and had identified him as DelanoKeenan However,when the hearing opened a few minutes laterthatmorning,Keenan was not present Counsel for theRespondent asked, properly, that the record note the absence ofKeenan from the proceedings at that particular and significantjuncture 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDhusband was a big man and he would be able to defendhimself, Keenan warned, "Well, there won't be just one."Mrs. Green was a credible witness and her testimony wasin no way refuted or denied. I conclude that Keenan'svisitation occurred substantially as she testified.Paul E.Bias, anonstriker employed on the night shift asa shipping clerk, testified that about 1 a.m. on February 19or 20, he heard a noise outside the warehouse. When heand the others investigated they found Business AgentGunnoe, Paul Christian, and several others outside thefence. A short while later, according to Bias, he went tothe rear of the warehouse where he discovered Keenannear the top of the guard fence, around the parking areausing a slingshot to fire objects at the glass windows in theDavis trucks that were parked on the lot. Bias testifiedthat at this point he called out to Keenan, whom he knewwell,"Delano, you having fun?" According to Bias,Keenan's only words were "You haven't got a camera,have you?" and that thereafter Keenan made a hurrieddeparture from the scene. Bias' account of this incidentwas completely credible and stands undenied in therecord.Keenan told him that he "had better watch out if I thoughtanything about my wife," and that Sword engaged inobscene taunts about McCaw's wife. None of the three lastnamed strikers appeared at the hearing to contradict ordeny McCaw's testimony.26g.Alfred MaynorThomas Gray, a nonstriker, testified that in the latterpart of December, while making deliveries with a Davistruck, he was stalled for lack of gas along the side of ahighway several miles from Gallipolis, Ohio. According toGray, he did not leave his vehicle but remained in the cabwhile awaiting the arrival of an emergency road servicetruck he had seen in the vicinity. While he was so engaged,an automobile filled with roving pickets arrived at thescene. The car was driven by Lindsey Finley, and alongwithhimwereRonnieNapier,GaryBias,LarryBlankenship, and Alfred Maynor, all of whom werestriking employees of the Company.Gray testified that while Finley stayed in the car, Bias,Blankenship, andNapier came over to his truck.According to Gray, Napier demanded that he get out anduttered a vulgarism which plainly inferred that Gray wouldbe beaten if he left the truck. Gray replied that he wouldremain where he was. For a few minutes thereafter thethree above named engaged in a tense conversation aboutGray's working during the strike and their desire that hejoin the Union. According to Gray, while the pickets weretalking to him, Maynor got out of Finley's car andthereafter he noticed that Blankenship, who was besidethe truck cab, "was looking back toward the back of [the]truckwithasneaking grin on his face." Almostimmediately thereafter all of the strikers returned toFinley's car and departed.After the pickets had gone, Gray discovered that three2sMcCaw was a truckdriver However, in addition to hisregular duties as driver, for a period of several days fromDecember 8 to 13, he spent about 1 hour a day as an armed guardat the warehouse parking lot.He testified that the foregoingincident occurred while he was so engaged as a guard.Whereas McCaw'sstatus as a, part-time guard might berelevant to the question as to whether he would be included withina unit of production and maintenance employees,itdoes notof the four tires on the rear of his truck were rapidly goingflat, having been punctured with an object that made asmall round hole.Blankenship,Finley,andMaynor were called inrebuttal.They testified that all in the car had beenengaged in roving picket duties on the day in question.Blankenship denied all wrongdoing and testified that thepickets had stopped merely to offer good samaritan-typeassistance to their stranded, but nonstriking, formercolleague. Finley testified that Maynor had been out of hiscar for only a short while, and that while at the scene, "Iseen there was no tires flat." The accounts of bothBlankenship and Finley were not plausible. Maynor, whotook the stand to deny that he had punctured any tires onGray's truck, impressed me as being equally incredible onthis issue. Both Finley and Maynor conceded that shortlyafter leaving the scene of this incident they were stoppedby the Ohio State police and that a tool which theydescribed as a scratchall, and which resembled an icepick, was found in the trunk of Finley's car.Upon the foregoing findings I conclude that whereasBlankenship and Finley may have engaged in no morethan an attempt to persuade Gray that he should join themin their strike, Maynor took advantage of the opportunityto immobilize Gray's truck by inflicting the propertydamage described above.h.Thomas TempletonWilliamW. Baker, a nonstriker, testified that onDecember 9 Gary Bias and Thomas Templeton came tohis home and that Bias told him "there was going to beviolence at the plant and he didn't want to see me or myfamily get hurt." According to Baker, Templeton said verylittleduring the visit.On cross-examination, Bakerdescribed the discussion on this occasion as "a friendlyconversation, no ... hard feelings on my side, I don't knowabout their side." He conceded that the only purpose ofthe visit seemed to be an attempt by Bias and Templetonto persuade him to come out on strike.Biasdid not testifyon rebuttal, but Templeton was called. He denied havingtold Baker or Baker's wife that there might be violenceand he further denied having made any of the other threatsabout which Baker testified. Templeton's denial in thisconnection was credible.Throughout the colder days during the early part of thestrike the pickets kept a fire goingin a gasdrum or barrelnear the warehouse entrances. James Myers, one of thenonstrikers, testified that as he was driving away from thewarehouse one evening about the middle of December,Templeton, who was standing near the fire barrel, came athim with a flaming stick, 4- to 5-feet long. According toMyers, he had a shotgun in his car, a weapon which he hadbeen carrying for several days, and at this point he raisedup the gun and looked at Templeton, whereupon the latterbacked away from his car and put the stick in the firebarrel.Myers testified that he continued to carry the gunin his car for several more days, but that, at the request ofappear material in any way to the issue as to whether the threatsvoiced to him were protected concerted activity Whether McCawwas a guard at the time in question or a member of the -appropriate bargaining unit, the threats made by the pickets inthis instance were uttered"under such circumstances as toinsure that the employees would hear"of themN.L R B v Local140,United FurnitureWorkers ofAmerica,233 F.2d 539, 541(C.A. 2). DAVIS WHOLESALE CO.309Thurman Johnson, he discontinued this practice sometimebefore the issuance of the injunction by the circuit courtfor Cabell County.Templeton denied having waved a stick at Myers.According to Templeton, he and John Lucas were standingnear the warehouse exit, when Myers stopped his carnearby, held up a double barrel shotgun and called out,"This is what I'll do to you if you get in my way."Templeton testified that at this point he and Lucas fledacross the street and that Myers then opened his car door,stepped out, and brought the gun to a firing position.According to Templeton, when this occurred he picked upa stick and threw it at the gun barrel, whereupon Myersgot back in his car and left.The account of neither Myers nor Templeton wascompletely credible. John Lucas, a picket who, so far asthe record indicates, was the only other person present,testified that he did not recall seeing Templeton with astick but that he did see Myers point the gun at him andTempleton. Lucas also testified that Myers never took thegun out of the car before he drove away. Lucas was acredible witness and from, his account, as well as thatportion of the testimony by the others present at the scenewhich was not in conflict, I conclude that whereasTempleton may have held in his hand a burning faggotfrom the fire barrel, Myers was very quick to presume thatTempleton was threatening him and resorted to the use ofhis own very substantial weapon to engage in a far moremenacing gesture.On the other hand, from Lucas'testimony I conclude that while Myers did point hisshotgun at both Templeton and Lucas from the car he didnot thereafter actually leave the automobile and bring thegun to a firing position.i.Keith TomblinFrank Meehling, a nonstriker, testified as to an incidentwhich occurred in late January or early February, whilemaking deliveries at the Nellie Jay Grocery, a Daviscustomer located some distance from Huntington.According to Meehling, while he and his helper wereengaged in unloading the customer's order, two carsstopped at the parking lot near the grocery. A momentlater, one of the passengers, whom Meehling identified asKeith Tomblin, rushed out and stooped down beside theright front tire on Meehling's truck and punctured it with asharp instrument. The tire immediately went flat and hadto be replaced before the Davis truck could be moved.Meehling's account of this incident was credible. Tomblinwas called in rebuttal and denied ever having been in thearea at the time in question. Reference has already beenmade to Tomblin as a generally implausible witness. Inconnection with this particular incident, Tomblin, whencalled in rebuttal, was totally incredible and his attitudewhile on the stand bordered on the contemptuous. Iconclude that the incident here involved occurredsubstantially as Meehling testified.j.Paul ChristianDonald Cummings, a nonstriker, testified that aboutDecember 12, while in a service station some distancefrom the warehouse, he was approached by Paul Christianand another individual whom he did not know. AccordingtoCummings, Christian initiated the conversation byasking whether Cummings intended to return to work attheDaviswarehouse the next day. When Cummingsanswered this question in the affirmative, Christian thenasked him if he liked his car. According to Cummings,after replying to the effect that he did, indeed, like his car,Christian told him:...if you go back to work you are liable not to haveany car or nothing on it, . . . its liable to go over the hillbefore you get home tommorrow ... your dad andmom they've got an upholstery shop ... there couldbe damage to their property by your being a scab ...would you hate to hurt your family by keeping onbeing a scab? ...Christian conceded that he had had a conversation aboutthe strike with Cummings at the time and place inquestion. He denied, however, that it was anymore than anattempt to induce Cummings to join forces with^the rest ofthe strikers. He conceded that he knew of a "CummingsUpholstery Shop," but he denied having any knowledgethat this was operated by Cummings' father and he deniedhaving made any threats regarding the shop or Cummings'parents.Christian's denials were not impressive. At the sametime, Cummings was a witness whose background did notsuggest any degree of stability or integrity. He was a youngman of 24 who, by his own admission, had had alongstanding problem with alcoholism. More damagingstill, at the time of the hearing he was on probation afterhaving been convicted as an accessory to armed robbery.Counsel for the Charging Union subjected him to anextended and grueling cross-examination which servedonly to highlight Cummings' poor recollection as to dates,and his numerous admissions as to his aversion foralcohol, and the troubles it had brought upon him.Notwithstanding all of Cummings' admissions as to hispersonal failings, it was apparent to me that while on thewitness stand Cummings was completely frank andhonest. Moreover, as to the conversation with Christian, Iconclude that it was Cummings, and not Christian, whogave the more credible version of what had actuallytranspired.k.Ronnie NapierLarry Hill, a nonstriker, testified to an occasion in mid-February when he and one Jones, a truckdriver, weredelivering merchandise in a Davis vehicle. According toHill, a car in which Ronnie Napier was riding and whichhad been following them for some time moved out ahead ofthem and after a short while turned around and came backtowards them. Hill testified that as the car approachedtheir truck, Napier extended his arm from a window andthrew a pop bottle at them which struck and cracked thewindow on the driver's side of the Davis vehicle. Hill'stestimony was credible and totally undenied, for Napierdid not appear as a rebuttal witness. Earlier herein, asfound above, Thomas Gray credibly testified that late inDecember, while by himself and driving a Davis truck, hewas stalled on a deserted section of highway. According toGray, on this occasion, Napier and four other picketsaccosted him and Napier threatened to beat him up if Graywould get out his truck. Gray's testimony as to this latterincident was likewise undenied.1.Ottie AdkinsAt some time in January or February, Charles McCawand Donald Cummings were making a delivery to a Daviscustomer known as Maynard's Grocery in Genoa, West299-352 0-70-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia.' Cummings testified that while he and McCawwere engagedinunloadingthe truck, several picketsappeared on the scene, among them being Ottie Adkins,JohnValentine,andCliffordSword.According toCummings, Adkins told him that he would beat him up forhaving sworn out a warrant against certain strikers a shorttime before. Cummings further testified that Adkins toldhim "If we ever catch you in the plant again ... you'vehad it." According to Cummings, he told the strikers, thatif they would not bother McCaw, the driver of the truck, hehimself would quit and return to Huntington with them.Cummings testified that Adkins told him that he "was theonly one they were after." Thereafter, with Adkinsstanding athis side, Cummings telephoned ThurmanJohnson and told him that he was quitting. Johnson closedthe conversation with Cummings with the request that heimmediately putMcCaw on the telephone. It wasundenied that at this point Adkins pushed down thereceiver and severed the telephonic connection so thatJohnsonwas prevented from talking with McCaw.Cummings then departed with the strikers and returned tohis home.. Later, however, he returned to duty at thewarehouse.When calledas a rebuttalwitness Adkins denied all ofthe threats which Cummings attributed to him. Heendeavored to establish that Cummings joined the groupof pickets of his own volition. Adkins' denial of the threatsabout which Cummings testified completely lacked the airof conviction necessary to tend them any credence. Iconclude that Adkins did make the threats whichCummings ascribed to him, thattheywere made insubstantially the language quoted above and that, as aconsequence of these threats Cummings left the truck thatday and returned to his home. Cummings' background, hiscriminal record, and his addiction to alcoholism have beenset out earlier. Nevertheless, in connection with thisincident I conclude that he clearly was the more crediblewitness andthat the type of coercion practiced on him byAdkins passed the bounds of free speech and wasthreatening in the extreme.28m. Additional incidents as to which thct as would compeldenial of theirright to reinstatement.Clinton Bledsoe, a nonstriker, testified that about 2weeks after the strike began, Gary Bias, while picketing,blocked the roadway near the plant with his car so thatBledsoe'spathwas barred.On cross-examination,however, it developed that Bledsoe was testifying about anincident when Bias had backed his automobile out of theroadway while in the process of moving it. Bledsoeconceded that Bias did not stay in the roadway for morethan a minute or two and that he then moved off the street.From the testimony of Bledsoe himself it is apparent thatBias was engaged in nothing more than moving his carfrom one parking space to another. This conclusion as to2' Donald Cummings testified that this incident occurred about4 months before the hearing. Ottie Adkins conceded that such anincident as Cummings described had occurred at Maynard'sGrocery during the latter part of January.28 Cummings testified about another occasion early in Februarywhen,early in the morning,whilewalkingtowork at thewarehouse, two of the pickets whom he identified as Ottie Adkinsand O'Neal Adkins sought to accost him as he proceeded alongthe sidewalk. According to Cummings, O'Neal Adkins said,"Let's get that scab." Cummings testified that thereafter, and toelude their pursuit,he stopped at a machine shop in theimmediate vicinity, telephoned the warehouse for assistance, andthis particular testimony is reinforced by the fact thatthere is no evidence in the lengthy record of this case toestablish that the pickets ever had a practice of usingautomobiles to block the entrances to the warehouse or thenearby streets in that vicinity.Larry Hill, a nonstriker, testified to an incident inFebruarywhen he and Wilferd Plumly, one of thetruckdrivers,were makinga delivery to a grocerystore inSt. Albans, West Virginia. According to Hill, while he andPlumly were unloading the groceries, they left the motoron the truck running. For a short while, although theprecise amount of time is not clear, Business AgentRonald Skaggs and three pickets were in the vicinity of thetruck. As they were leaving, Hill noticed that the motor ofthe truck had stoppedand the ignitionkey was missing.Hill conceded, however, that he did not see Skaggs or anyof the pickets take the key. While the circumstancespresent here certainly give rise to a suspicion that thedepartureofSkaggsand the pickets and thedisappearance of the key were more than coincidental,obviously more evidence was needed to establish such aconclusion. No such evidence was forthcoming.CharlesMcCaw, a nonstriker, testified that aboutJanuary 10, while making a delivery to a Davis customerknown as Henderson's Grocery, at Gallipolis Ferry, WestVirginia, a union representative whom he did not know,and several pickets, including John Valentine and JamesGibson, gathered about his truck. According to McCaw,while he and Garry Gallimore, his helper, unloaded thetruck, several of the pickets, including Valentine andGibson, interfered with them. According to McCaw, thisinterference consisted of the pickets kicking merchandiseback in the truck and placing obstacles in their path asthey walked toward the store, thereby delaying him andGallimore in unloading the truck. Notwithstanding theinterference, in due course,McCaw and Gallimorecompleted their delivery. Valentine never testified withrespect to this incident. Gibson was called to the stand inrebuttaland testified that he had never been atHenderson's Grocery and that, in any event, he had neverkickedmerchandise back into a Davis truck at anylocation during the course of the strike. McCaw had beenan employee at Davis for some time prior to the strike andhis recollection as to the identity of Valentine and Gibsonwas probably accurate. However, in connection with thisincident, I conclude that whereas this conduct by thepickets constituted an annoying harassment, it was not ofsuch an aggravated character that, standing by itself, itwould justify denial of reinstatement to a striker otherwisequalified for reemployment.Herman McCallister,a salesmanfor the Respondentand one of the nonstrikers, testified that late on theafternoon of December 10, while he was driving back tothe warehouse, a rock was thrown at his car. The rock hit awindow and caused some damage, although the windowwaited there until Thurman Johnson arrived to give him a ride towork. Insofar as this incidentwas concerned, O'Neal Adkinsdenied that he had made the threat ascribed to him, although heconceded having been on picket duty on such an occasion asCummings described.Inconnectionwiththisincident,Cummings' identification of O'Neal Adkins was not convincing.He was also somewhat confused as to whether the threat wasuttered by Ottie or O'Neal Adkins, For this reason, I concludethat the proof here is insufficient to support a finding that thethreat in question was, in fact,uttered by O'Neal Adkins asCummings testified. DAVIS WHOLESALE CO.was not broken. At that moment, Leonard Cremeans andtwo other unidentified pickets were in the vicinity.McCallister stopped, spoke briefly to the pickets, and thendrove on. He frankly conceded that although he had,rather profanely, accused Cremeans and the other picketsof having thrown the rock, he never really knew who it wasthat had done so."' For this reason I conclude that on thisrecord, the evidence is clearly insufficient to ascriberesponsibility for the rock throwing to Cremeans.Finally, there is other testimony, which the Respondentoffered, obviously to establish that certain strikers werethereby disqualified for reinstatement, that I have notconsidered as having any relevant bearing on this issue.Includedwithin this category is all testimony as tooccasions when pickets called nonstrikers "scabs" andother appellations such as "dirty trash." 30 There waslikewise testimony by some of the Respondent's witnessesas to other incidents that were trivial in the extreme.31In another category were attempts by the Respondent toestablish evidence as to the number of broken windows inthe warehouse and the number of flat tires which had to berepaired during the course of the strike. The Respondentwas permitted to make offers of proof in this connection.Evidence of this general nature, however, was notreceived.Since it was of a general character andunrelated to specific strikers, I concluded that it had norelevance to the question as to whether specific, individualstrikers were eligible for reinstatement.2.The issue as to the Respondent's condonation ofviolence on the part of nonstrikersBoth the General Counsel and the Charging Unioncontend that whereas the Respondent discharged all of thestrikers for alleged misconduct, the Respondent allowedviolence of a more aggravated character by some of thenonstrikers to go unpunished. The facts relevant to thisissue will now be considered.The Union charged that the Respondent resorted to theuse of strikebreakers which Lewis Davis and ThurmanJohnson brought to the Huntington warehouse from Ohio.Business Agent Gunnoe testified that he followed Davisand Johnson to Chesapeake, Ohio, on two occasions andthat in each instance, the Respondent's officials picked upfour different individuals who were brought back by themto the Huntington warehouse and thereafter employed.29 At the time McCallister had a shotgun in the car Accordingto the latter,the gun was in a case and in the same position in thecar where lie frequently kept it during the hunting season becausehe occasionally hunted while traveling on his sales route. Hefurther testified that at the moment he stopped to speak to thepickets, the sudden application of his automobile brakes causedthe gun toslide off theseat where it was layingAccording toMcCallister, thereafter he picked it up to return it to the seat. Hedenied on this occasion the gun was ever out of its case On theother hand,Dave Johnson, one of the strikers,testified that hewas present during this incident and that McCallister had steppedoutside the car with an automatic shotgun and declared to allthose present "If another one of you throw a rockIwill blowyou to kingdom come"Johnson so testified as a rebuttal witnessHowever, in this connection he was not convincing I concludethat McCallister was the more credible30 Larry Hill testified that on an occasion in January while heand Thomas Gray were making deliveries, James Gibson referredto him and Gray with this epithet Gibson denied that he had everused this term.3i E g , William Jones,a nonstriker, testifiedas to an incidentin February, when, according to Jones, Dueird Pennington, one ofthe pickets, kicked snow and slush at him311Both Davis and Johnson emphatically denied that they hadever been to Chesapeake, Ohio, as Gunnoe testified. Theirdenials were credible and are accepted as persuasive byme.There was testimony to the effect that ThurmanJohnson instructed the drivers to run down any of thepickets who got in the way of any Davis' trucks. Thus, PaulChristian, who did not join the strikers until several daysafter the walkout began, testified that on December 9, heheard Johnson tell Thomas Gray, one of the truckdrivers,. if any of these suckers got in the way run over the topof them." James Gibson, one of the strikers, testified thatlater that month, in a conversation with Gray, the lattertold him that he had been instructed that "if any of thestrikers laid in front" of him he was "to run them down."About December 29, Gray was involved in a collision withan automobile driven by Kelsey Elkins when the latter andhis passengers were engaged in ambulatory picketing.Although Gray testified that Elkins had been responsiblefor the accident, Gray had a rear-end collision with Elkinsforwhich he was at least partially, if not completely,responsible.3'EstilLoftis, one of the strikers, testified that shortlyafter this accident Elkins' car was parked near thewarehouse and that Lewis Davis came out to inspect thedamage." According to Loftis, as the company presidentsurveyed the automobile he remarked "Any damn one ofyou guys that got his car in front of my trucks will ... gethit like Kelsey's car got hit." Davis freely conceded that hehad gone out to inspect the damage to Elkins' car, but hedenied that he had made any such observation as thatwhich Loftis attributed to him He further testified thatwhile at the scene he had commented to the strikerspresent, "Boys, I hate to see an accident. I don't carewho's involved because they're bad." Davis' version of thisencounter was completely credible to me. Loftis, on theother hand, was very confused on cross-examination as tovarious aspects of the alleged conversation. Throughouthis recitation of what purportedly occurred he did notimpress me as having either an accurate recollection ofthe event, or of even trying to recall what actually wassaid.For thisreason,Iconclude that the testimony ofLewisDavis is the more accurate and reliable inconnection with this particular matter.Thurman Johnson denied that he had ever instructedthe Davis truckdrivers to run down anyone, and Thomas32 From the testimony of Gray, Elkins, and LarryBlankenship,the latter being one of the passengers in Elkins'car, it appearsthat for somewhile on the dayinquestion Elkinshad beenfollowing Gray's truck After a time, Gray slowed downand Elkinspassed the truck. Thereafter, according to Elkins' credibletestimony,notwithstanding the factthat lie maintaineda steadyspeed of about 50 miles per hour,his passengercar was struckfrom the rearby Gray's truckGray testified that the accidentoccurred solely becauseElkinssuddenly appliedhis brakesseveral hundredfeet aheadof the Davis truck, so that Gray had noalternativebut to hithim Elkinsdenied that hehad done so andhis denial wascredible It is inconceivableto me that Elkins, asthe driverof a passengercar, would deliberately apply his brakesso as to cause a collision whenbeing followed bythe large ten-wheel truckthat Gray was driving Similarly,itseems equallyunlikely that Gray wouldhave courted disasterby deliberatelyramming the vehicleahead of him Gray concededthat he wassubsequently charged witha traffic violationin connection withthis accidentand fined $3533The damagewas considerableElkinstestified that it cost$584 to repair the car 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDGray denied that he had ever reported to Gibson that hehad received such instructions from Johnson. Whereas, itismy conclusion that Johnson did not, in fact, urge any ofthe drivers to engage in the type of mayhem which theCharging Union would attribute to the Respondent, Iconclude that Christian's testimony as to what he heardJohnson say was substantially accurate. On the otherhand, it is also my conclusion that the subsequent collisionwhich Gray had with Elkins, while quite plainly the resultofGray'sown negligence, cannot, inferentially orotherwise, be attributed to any alleged company policythat strikers were to be "run ... down."Another incident was offered by the Charging Party as adempnstration of the Respondent's tolerance of violenceon the part of nonstrikers. Thus, Keith Tomblin testifiedthat about a week after the strike began, when he andother pickets were outside the plant, Thomas Gray, anonstriker then at work in the warehouse, came out to thestreet and threatened to beat him up. Gray, however,testified that on this occasion Tomblin was standingoutside the gate, cursing him and challenging him to comeout and fight. According to Gray, after this had gone on forsometime, he called out to Tomblin that he would accepthis challenge, if the other pickets would stand back. Graytestified that at that point, he started out to meet Tomblin,but that Thurman Johnson intervened and ordered himback in the warehouse with the declaration that Tomblinwas "just trying to cause trouble." Whereas neitherTomblin nor Gray was completely credible, Johnson'stestimony as to this matter corroborated that of Gray.Since Johnson's testimony was credible, I conclude thatthe provocateur in this instance was Tomblin and that onlythe warehouse manager's intervention prevented a fistfight between Gray and the picket.34The Charging Party offered a substantial amount oftestimonyaboutan incidentwhichoccurredonFebruary 12 at Culloden, West Virginia. This was at thesite of the Respondent's new warehouse which was stillunder construction at the time. Wellington Breed, JamesGibson, Thomas Templeton, and John Lucas testified thaton this occasion when they approached the Cullodenwarehouse area, Lewis Davis and James Morrison cameout to s4here they were, that one, or both, of the latter hadlong pieces of pipe or wooden clubs; they cursed thestrikers; and Lewis Davis declared that if any striker setfootonhispropertyhewould"knock [their]G-D-heads off."Lewis Davis testified that on this particular day he wasat the Culloden warehouse when James Morrison arrivedwith a truckload of merchandise and reported to him thathe had been followed for some distance by a group ofabout 15 pickets. Davis testified that at the time he hadbeen measuring space for shelving in the new buildingwith a piece of reinforcing steel that was several feet long.According to Davis, while still carrying that piece of steelin his hand, he and Morrison went to the outskirts of thewarehouse area where the pickets were still gathered andreminded them that they were to stay off the Respondent'sgrounds. Davis testified that he told the strikers, "Boys,when you cross the railroad you're on private property ...Idon't want to catch you over here." According to Davis,at this point, Belcher, one of the pickets, yelled out "Youcome over here, you s-o-b-, I've been waiting to get aholdof you for a long time." Davis denied that either he, orMorrison, waved any steel at the pickets or threatenedthem in any way.The testimony of the strikers as to this incident wasconfused and contradictory and most of it, at the time itwas given at the hearing, impressed me as being grosslyexaggerated.On the other hand, I conclude that theaccount of the incident by Lewis Davis was completelycredible.Whereas the foregoing incidents provide no support forthe contention of the General ounsel and the Union thattheRespondent applied a double standard as tomisconduct during the strike, there is other evidencewhich must be considered.On the evening of December 30, Ralph Porter, one ofthe nonstrikers, arrived in a taxicab at the warehouseentrance, presumptively, to report for work. All witnessesconcurred that at this time Porter was in a very drunkencondition. As he stepped out of the cab at a point only afew feet from the pickets then on duty in the area, Porterdrew a pistol and fired at the ground. He then turned andendeavored to walk toward the warehouse entrance. PaulChristian and Dave Johnson, two of the pickets in thevicinity, immediately called the police.In the meantime, Lewis Davis came upon the scene andthe pickets called Porter's condition and performance tohis attention.When the police arrived, Porter had noweapon on his person. A search resulted and Davis locatedthe gun along the warehouse wall where Porter hadendeavored to conceal it. Johnson conceded that Davis,along with the pickets, urged the police to get Porter out ofthe area and to jail.The following day, Donald L. Davis, secretary-treasurerof the Respondent, signed a $500 bond which Porter wasobliged to post while awaiting a hearing on the chargesthat had been brought against him. Lewis Davis testifiedthat he never authorized Donald Davis to sign such a bondand that shortly after this incident he advised AttorneyJenkins, as counsel for the Company, to take no part in thedefense of Porter in connection with any criminal chargeson which he might be tried.Itwas conceded by the Respondent that Porter was anemployee at the time of the incident and that he remainedon the company payroll after its occurrence. Lewis Davisfurther conceded that the State court injunction, then ineffect, enjoined the carrying of firearms by the employees,as well as the strikers. Nevertheless, it does not appearthat Porter was ever disciplined, much less discharged,for his performance at the plant entrance on the evening ofDecember 30. It is also of some significance that acorporate officer, such as Donald Davis, posted bond forPorter. Although Lewis Davis testified that this had beendone without his knowledge, he also conceded that, as thesecretary-treasurer,DonaldDavishad considerablelatitude to act on his own.353'William Huffman, a striker, testified that about the firstweek in January, he heard Thurman Johnson state"that boysurprised me because he come outwe'll get Bill's housetonight " Johnson denied ever having made such a remark at anytime His denial wascredible.35 In another case involving the alleged misuse of firearms,bond for the defendant was posted by Ethel Davis, wife of thecompany president. This was after the incident in Decemberinvolving Templeton and Myers,when the latter was charged withmisuse of the shotgun which he had pointed at Templeton andLucas, when the latter two were picketing the warehouse exitThe bond forMyers, bearing Mrs Davis' signature,was offered inevidence by the General Counsel as G.C. Exh 14 1 rejected theexhibit and directed that it be placed in the rejected exhibit fileUpon reconsideration,Iconclude that this exhibit should be, andithereby is, received in evidence. DAVIS WHOLESALE CO.313About February 12, an incident occurred outside theHuntingtonwarehouse in which a number of thenonstrikers gathered about a small group of pickets andvoiced a series of threats.William Pack, one of thestrikers, testified that he and three or four other picketswere near the warehouse entrance about 8 p.m. on theabove date. According to Pack, Thomas Gray and severalother nonstrikers came out of the warehouse at that point.Soon thereafter, about 12 or 13 nonstrikers who were atwork emerged from the building and gathered around thepickets. In addition to Gray, William Jones, CharlesMcCaw, James Stanley, R.A. Blankenship, Paul Bias,RalphPorter,KeithPorter, JamesMyers,EdwardBurgess, B.G. Perry, Mac Perry, and Foreman Ed Frazierwere in this group. According to Roy Lewis, Stanley, oneof the nonstrikers, urged the rest of the nonstrikers toassault the pickets with comments such as "let's get them... this is about the odds they like...." Two of thepickets, Pack and Dale Barnett, were in an automobileparked in the area. According to Pack, Gray yelled out athim and Barnett, "Come on out ...we want to give yousome of your own medicine." Estil Loftis, another strikerin the area, testified that Stanley challenged Homer Ward,one of the strikers present, to step out where he could beathim up. Loftis further testified that Burgess, one of thenonstrikers present, had a steel bar in his hand throughoutthe confrontation. Loftis conceded, however, that Burgessdid not hit anyone with this bar.The large group of nonstrikers remained outside thewarehouse entrance for about 30 minutes and until at theurging of Mac Perry, the warehouse guard, they returnedto their duties. It was undenied that Foreman Ed Frazierwas present during most of this occasion and that he didnothing to get the employees back into the plant or quellwhat could have developed into a melee. From thetimecards offered in evidence by the Charging Party itfurther appears that, notwithstanding the uncontradictedevidence that about 12 of the employees were outside thegate on this occasion, they were not docked for any timeand were paid for a full shift. 363.Concluding findingsWhen the Respondent denied reinstatement to all of thestrikers, as Johnson testified, the Respondent consideredthem "as a group and discharged [them] as a group." Thiswas, in effect, a mass refusal of reinstatement. In takingthis position, however, the Respondent erred, for it is wellsettled that the unlawful acts of individual strikers are notchargeable to other strikers without proof that theyparticipated in the acts.N.L.R.B. v. Cambria ClayProducts Company,215 F.2d 48, 53 (C.A. 6);N.L.R.B. v.Wichita Television Corporation, d/b/a KARD-TV, 277F.2d 579,585 (C.A. 10), cert. denied 364 U.S. 871;N.L.R.B.v.Deena Artware, Inc.,198 F.2d 645, 650 (C.A. 6);N.L.R.B. v. Wallick and Schwalm Company,198 F.2d 477,485 (C.A. 3). Nor does the failure of any strikers toabandon picketing or disassociate themselves from anyalleged violence justify a finding that such strikers ratifiedany misconduct by their costrikers.N.L.R.B. v. B.Y.D.Company,237 F.2d 545,549-551 (C.A.D.C.).Moreover, it is true, as the General Counsel and theCharging Party urge in their respective briefs, that theconduct of the Respondent throughout the strike, insofarasthatconstitutedcondonation of misconduct bynonstrikers, must be considered in evaluating the validityof the Respondent's contention that the strikers engagedin such misconduct as to free the Respondent of any dutyto reinstate them.N.L.R.B. v. Thayer Company,213 F.2d748, 752-753, 755-756 (C.A. 1), cert. denied 348 U.S. 833;Kohler Co.,148 NLRB 1434, 1447;Quality LimestoneProducts, Inc.,153 NLRB 1009, 1013-14.Foremost among those considerations must be theaction of the Respondent, as found above, in immediatelydischarging all those who joined in the walkout for havinggone on strike. Likewise, there was the incident at theHuntington warehouse, on February 12, when some dozenormore employees, in the presence of at least oneforeman, spent approximately a half hour outside thepremises engaged in an angry exchange with the picketswhich the nonstrikers had precipitated. Also, there is theincident involving Ralph Porter, the nonstriker, whoappeared for work in a drunken condition and brandisheda gun which he fired in the presence of the pickets.Notwithstanding this blatant violence, Porter was notdischarged or disciplined and the secretary-treasurer ofthe Respondent posted bond for his appearance on thecriminal charges arising out of the incident.There is in therecord also the testimony of William Jones, anothernonstriker,who testified that for somewhile after thestrike began he carried a shotgun to work everyday andthat, while on duty, in at least one instance, he stored hisweapon in the IBM room at the warehouse where it waswithin plain view of many of the employees at work.On the other hand, it is equally clear that whereas theunlawful practices of the Respondent may have excusedcertain incidents in which the strikers engaged, some ofthemisconduct of the strikers cannot be excused orrationalized on any ground consonant with the purpose ofthe Act. Consequently, I conclude, on the basis of thefindings set forth earlier herein, that the following namedstrikers engaged in such unprotected concerted activityduring the strike as would free the Company of anyobligation to reinstate them: Ottie Adkins, because of thisthreat to Donald Cummings to beat him up for havingsworn out certain warrants and his further threat toCummings that if the pickets ever caught him at workafter that day the Cummings had "had it"; James Belcher,because of his threat to nonstrikers Ball and Green that "ifwe don't get you all we will get your wives," his threat to goto the home of William Jones "and stomp you in the mudof that ridge," and his assualt on Melvin Gallimore nearthe rooming house where Gallimore lived; WellingtonBreed, because of his participation with Delano Keenanabout December 13, in the incident which resulted in thepersonal injury of nonstrikers John Merritt and ErnestFerguson; Paul Christian, because of the threat voiced toDonald Cummings, a nonstriker, that if he continued towork during the strike Cummings himself might be injuredand that the upholstery shop operated by Cummings'father and mother might be damaged; Delano Keenan,because of his role, along with Wellington Breed, in theincident involving Merritt and Ferguson, his visit to thehome of nonstriker Thurman Green and his prediction toGreen's wife that her husband might be hurt unless hejoined the strikers, his threat during the same period toCharles McCaw, another nonstriker, that he "had betterwatch out if [he] thought anything about [his] wife," andhis vandalism on the night of February 19 when he used aslingshot to destroy the glass windows on several Davis36 These timecards, marked Charging Party's Exhibit 25 (a-1)were rejected at the hearing and placed in the rejected exhibitrileUpon reconsideration of this ruling, I conclude that theyshould be, and they hereby are, received in evidence 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrucks; Alfred Maynor, because of the role he played in theincident, late inDecember, when three tires werepunctured on a Davis truck that was driven by ThomasGray, a nonstriker; Ronnie Napier, because of his threat tobeat up Thomas Gray, and for having hurled a pop bottlefrom a speeding car at the Davis truck driven bynonstrikerWilliam Jones; Clifford Sword, for havingthrownabrick,whileon the picket line aboutDecember 11, at the car in which Herman McCallister andWilliam Jones were riding, for having threatenednonstriker Donald Cummings with a club while the latterwas attempting to report for work, and for havingbrandished a pistol at nonstrikers Thomas Gray and LarryHill; Keith Tomblin, because of his having punctured a tireon the truck driven by Frank Meehling; John Valentine,because of his vandalism in puncturing a tire on the car ofnonstriker Stanley, his assault on nonstriker Thomas Ballat Paul's Grocery, his threat to beat up Charles McCaw ifhe caught him outside the warehouse gate, his threat to,and pursuit of, nonstriker Melvin Holstein when the latterwas attempting to report for work, and his participation inthe rock-throwing episode involving the Davis truck drivenby Paul Morrison.Of the remaining employees named in the complaint, Iconclude that none of them was either identified with anyof the acts of misconduct found herein, or chargeable withsuchmisconductaswould justify the denial ofreinstatement.Whereas all of them were identified ashaving participated in the strike and having, at varioustimes, been on the picket line, there was no testimony,insofar as I could ascertain, of overt conduct on their partthatwas unprotected, or of such character, under thecircumstances present here, as would result in theforfeiture of the right to reinstatement. "Unauthorized actsof violence on the part of individual strikers are notchargeable to other union members in the absence of proofthat identifies them as participating in such violence."N.L.R.B. v. Deena Artware, Inc.,198 F.2d 645, 652 (C.A. 6).Consequently, I conclude and find that on the presentrecord, the following strikers did nothing to disqualifythemselves for reinstatement:NorrisAdkins, O'NealAdkins, Gary Bias, Larry Blankenship, Jarrell Bowyer,Leonard Cremeans, Harold Duffer, Kelsey Elkins, LindseyFinley, James Gibson, Dennis Holley, William Huffman,Dave Johnson, Roy Lewis, Emil Loftis, Estil Loftis, JohnLucas, William Pack, Thomas Templeton, Homer Ward,and Donald Watts.There remains for disposition only one other issue. Theamended complaint specified 31 employees as having goneon strike and added to that listing the phrase "and otheremployees whose names are unknown to the RegionalDirector." This catchall phrase was never particularizedby the General Counsel, but the Charging Party devoted asubstantial amount of time to exploration of the questionas to how many employees, in addition to the 31 abovementioned, had gone on strike. From the Respondent'spayroll records the Charging Party secured the names ofseven additional employees who were listed as havingbeen terminated in the period immediately following theoutset of the strike. These were Lowell Damron, PaulMorrison, Dale Butcher, Robert Peterson, Tony Ashworth,Fred Rood, and Alan Sadler. Thurman Johnson was calledby the Charging Party as an adverse witness and cross-examined as to his knowledge of these terminations andthe extent to which any or all of them had resulted from thestrike. Johnson testified, in substance, as follows: Damrontelephoned Johnson immediately after the strike began totell him he had quit because he did not care to cross thepicket line. Morrison quit for a few days after the strikebegan, but returned to work and was still employed at thetime of the hearing. Butcher quit on December 8, after thepicket line was established but thereafter Butcher neverappeared on the picket line himself. Johnson testified thatButcher applied for reemployment about February, butthat he was not rehired because the Respondent did notneed anyone at the time. Robert Peterson left theCompany's employ on December 9 to join the militaryservice.Ashworth quit on December 11, after tellingJohnson that he was doing so because the strikers haddestroyed the roof on his car. He subsequently returned towork at the warehouse and remained at his job untiljoining the Army sometime before the hearing. Rood didnot report for work after the strike began and later toldJohnson that he quit because of the strike. Sometime later,however,he sought reemployment.When Johnsonsubsequently had a job opening for Rood he was unable tocontact him. Sadler rode to work with Paul Christian.When the latter went on strike, Sadler notified Johnsonthat he would be unable to report for work because he hadno means of getting to the warehouse. Johnson never sawSadler participate in any of the strike activities.Whereas the Charging Union would appear to have beenin possession of any information that would establish moreconcretely the participation of the seven above-namedemployees in the strike, it offered no such evidence. Norwas any of these seven individuals called as a witness onthis issue. Johnson's testimony, given under cross-examination, thus constitutes the only evidence in therecord on this matter.In its brief the Charging Party concedes that it is notcontending that reinstatement should be ordered for thosewho quit work, on or after December 8, for reasonsunrelated to the strike, or who, after being off duty for ashort while, subsequently returned to their jobs. Includedin this category are Peterson, who went into militaryservice, and Morrison and Ashworth, both of whom wentback to work before the termination of the strike. Whereasboth Butcher and Sadler did not report for work afterDecember 8, they never notified the Respondent that theirfailure to do so was because of their desire to join commoncause with the strikers. The Respondent was not requiredto speculate as to whether that had been the reason.EkcoProducts Company,117 NLRB 137,146, 218.On the other hand, both Damron and Rood are in adifferent category, for both specifically apprised Johnsonthat they had quit because of the strike. Later, when Roodsought reemployment Johnson told him that there wasnothing available for him. Damron and Rood had, indeed,"made common cause with the strikers"(Mrs. Fay's Pies,Inc.,145 NLRB 495, 498, enfd. 341 F.2d 489 (C.A. 9)) bytheir open avowal to Superintendent Johnson of thisdecision. For this reason they must be, and are, found tohave been unfair labor practice strikers along with theother 31 employees whose strike status is not in dispute.Accordingly, I conclude that Damron and Rood areentitled to the same reinstatement rights as are accordedthe other unfair labor practice strikers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwithRespondent's DAVIS WHOLESALE CO.315operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce. -CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.By discriminating in regard to the hire and tenure ofemployment of the employees who went on strike onDecember 8, 1965, and thereafter, and of those strikerswhosoughtreinstatement,therebydiscouragingmembership in the Union, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel and the Charging Party havenot proved by a preponderance of the evidence that theRespondent interfered with, restrained, or coerced itsemployees in the exercise of the rights safeguarded by theAct, except by the specific acts and conduct found hereinto have been violative.THE REMEDYHaving found that the Respondent has engaged incertain unfairlabor practices, I shall recommend that it beordered to cease and desist therefrom and take certainaffirmativeactiondesigned to effectuate the policies of theAct.Since it has been found that the strike which began onDecember 8, 1965, was caused and prolonged by theRespondent's unlawful refusal to bargain with the Unionand by the Respondent's discharge of all those employeeswho went out on strike, under normal circumstances allthe strikers would be entitled to reinstatement whenevertheyunconditionallyappliedforreemployment,irrespective of whether or not their positions had beenfilled by the Respondent. Here, however, it has been foundthat certain strikers, by acts of violence and misconductduring the course of the picketing, forfeited this right. Thenames of this group are listed in Appendix A. All of theother strikers, however, listed in Appendix B, havingengaged in no such misconduct, are entitled to fullreinstatement.Accordingly, in order to effectuate thepolicies of the Act by restoringthe status quothat existedprior to the time when the Respondent engaged in theunfair labor practices, I shall recommend that theRespondent be ordered to offer reinstatement to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges,toallemployees listed in the aforesaid Appendix B,dismissing,ifnecessary, any person hired on or afterDecember 8, 1965, when the strike began. I shall alsorecommend that the Respondent be ordered to makewhole said employees listed in Appendix B, for any loss ofpay they have suffered, or may suffer, by reason of theRespondent's refusal to reinstate them, by payment toeach of them of a sum of money equal to that which henormally would have earned as-wages during the periodfrom the date of his unconditional offer to return to workon April 7, 1966, to the date of the Respondent's offer ofreinstatement.37With respect to the employees listed in Appendix A itwill be recommended that reinstatement and backpay bedenied for the reasons hereinabove stated.Itwill also be recommended that the Respondent berequired to preserve and make available to the Board or itsagents,upon request, payroll and other records tofacilitate the computation of backpay due.As the unfair labor practices committed by theRespondent are of a character striking at the root ofemployees' right guaranteed by the Act, it will berecommended that the Respondent be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERDavisWholesaleCo.,Inc.,itsofficers,agents,sucessors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees with discharge, withterminatingtheir employment, with refusal to reinstatethem, and with other reprisals for engaging in concertedactivities.(b)Discouraging membership in Food Store EmployeesUnionLocal #347, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or anyotherlabororganizationofitsemployees,bydiscriminatorily discharging or refusing to reinstate any ofits employees, or by discriminating in any othermanner inregard to their hire or tenure of employment or any term orcondition of employment.(c) In any othermannerinterfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,of all those employees listed in Appendix B, dismissing, ifnecessary, any person hired by the Respondent on or after37 Backpay for the foregoing employees shall be computed inaccordancewith the formulaapproved inF W WoolworthCompany,90 NLRB 289, with interestthereon computed in themanner and amountprescribed in IsisPlumbing & Heating Co ,138 NLRB 716, 717-721 316DECISIONS OF NATIONAL LABOR RELATIONSDecember 8, 1965, and make whole the aforesaidemployees, in the manner set forth in the section of thisDecision entitled, "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its warehouse at Culloden, West Virginia,copies of the attached notice marked "Appendix C."311Copies of said notice, to be furnished by the RegionalDirector for Region 9, after being duly signed by theRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.39IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges any unfair labor practices,other than as herein specifically found.381n the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "39 In the eventthat this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, whatstepsRespondent has taken to comply herewith "APPENDIX AOttie AdkinsAlfred MaynorJames BelcherRonnie NapierWellington BreedClifford SwordPaul ChristianKeith TomblinDelano KeenanJohn ValentineAPPENDIX BList of Striking Employees Entitled to Reinstatement andBackpayNorris AdkinsGary BiasO'Neal AdkinsLarryBlankenshipJerrell BowyerLeonard CremeansLowell DamronHarold DufferKelsey ElkinsLindsey FinleyJames GibsonDennis HolleyWilliam HuffmanDave JohnsonBOARDRoy LewisEmil LoftisEstil LoftisJohn LucasWilliam PackFred RoodThomas TempletonHomer WardDonald WattsAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in FoodStore Employees Union Local #347, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization,by discharging or refusing to reinstate any of ouremployees, or in any other manner discriminatingagainst them in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations, to join or assist Food Store EmployeesUnion Local #347, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganizationasaconditionofemployment asauthorized by the Act.WE WILL offer to the employees listed belowimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges, andmake them whole for any loss of pay they may havesuffered by reason of the discrimination against them:Norris AdkinsO'Neal AdkinsGary BiasLarry BlankenshipJarrel BowyerLeonard CremeansLowell DamronHarold DufferKelsey ElkinsLindsey FinleyJames GibsonDennis HolleyWilliam HuffmanDave JohnsonRoy LewisEmil LoftisEstil LoftisJohn Lucas DAVIS WHOLESALE CO.317William PackHomer Wardof their right to full reinstatement upon application inFred RoodDonald Wattsaccordancewith the Selective Service Act and theThomas TempletonUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.DAVIS WHOLESALECO., INC.This notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered,defaced,or covered by any other material.DatedByIf employees have any question concerning this notice(Representative)(Title)or compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, Room 2407,Note:We will notify the above-mentioned employees ifFederal Office Building, 550 Main Street, Cincinnati, Ohiopresently serving in the Armed Forces of the United States45202,Telephone684-3663.